


Exhibit 10
Execution Version








--------------------------------------------------------------------------------

--------------------------------------------------------------------------------







 
South Jersey Gas Company
 


 
$15,000,000 Medium Term Notes,
 
Series C, 2010-1, Tranche A
 
$45,000,000 Medium Term Notes,
 
Series C, 2010-1, Tranche B
 
_____________
 
Note Purchase Agreement
 
_____________
 
Dated as of March 1, 2010
 

















 
 

--------------------------------------------------------------------------------

 
Execution Version

Table of Contents
 
          Section                        Heading                            Page


SECTION 1.
AUTHORIZATION OF NOTES
1
Section 1.1.
Authorization of Notes
1
Section 1.2.
Pledged Mortgage  Bonds
2
     
SECTION 2.
 SALE AND PURCHASE OF NOTES
2
     
SECTION 3.
CLOSING
3
     
SECTION 4.
CONDITIONS TO EACH CLOSING
4
Section 4.1.
Representations and Warranties of the Company
4
Section 4.2.
Performance; No Default
4
Section 4.3.
Compliance Certificates
4
Section 4.4.
Opinions of Counsel
4
Section 4.5.
Purchase Permitted by Applicable Law, Etc
5
Section 4.6.
Sale of Notes
5
Section 4.7.
Payment of Special Counsel Fees
5
Section 4.8.
Private Placement Number
5
Section 4.9.
Changes in Corporate Structure
5
Section 4.10.
Funding Instructions
5
Section 4.11.
UCC Financing Statements and the Supplement
6
Section 4.12.
Pledged Mortgage Bond
6
Section 4.13.
Proceedings and Documents
6
     
SECTION 5.
  REPRESENTATIONS AND WARRANTIES OF THE COMPANY
6
Section 5.1.
Organization; Power and Authority
6
Section 5.2.
Authorization, Etc
6
Section 5.3.
Disclosure
7
Section 5.4
Organization and Ownership of Shares of Subsidiaries
7
Section 5.5.
Financial Statements; Material Liabilities
8
Section 5.6.
Compliance with Laws, Other Instruments, Etc
8
Section 5.7.
Governmental Authorizations, Etc
8
Section 5.8.
Litigation; Observance of Statutes and Orders
8
Section 5.9.
Taxes
9
Section 5.10.
Title to Property; Leases
9
Section 5.11.
Licenses, Permits, Etc
9
Section 5.12.
Compliance with ERISA
9
Section 5.13.
Private Offering by the Company
10
Section 5.14.
Use of Proceeds; Margin Regulations
10
Section 5.15.
Existing Indebtedness
11
Section 5.16.
Foreign Assets Control Regulations, Etc
11
Section 5.17.
Status under Certain Statutes
12




-i-
 
 

--------------------------------------------------------------------------------

 



Section 5.18.
Environmental Matters
12
Section 5.19.
Lien of Mortgage
12
Section 5.20.
Filings under Indenture
13
Section 5.21.
Status of Certain Material Agreements
13
     
SECTION 6.
  REPRESENTATIONS OF THE PURCHASERS
13
Section 6.1.
Purchase for Investment
13
Section 6.2.
Source of Funds
13
Section 6.3.
Purchaser Status; Experience
15
     
SECTION 7.
 INFORMATION AS TO COMPANY
15
Section 7.1.
Financial and Business Information
15
Section 7.2
Officer’s Certificate
18
Section 7.3.
Visitation
19
     
SECTION 8.
PAYMENT OF THE NOTES
19
Section 8.1.
Required Prepayments
19
Section 8.2.
Optional Prepayments with Make-Whole Amount
20
Section 8.3.
Allocation of Partial Prepayments
20
Section 8.4.
Maturity; Surrender, Etc
20
Section 8.5.
Purchase of Notes
20
Section 8.6.
Make Whole Amount for the Notes
21
Section 8.7.
Change in Control
22
     
SECTION 9.
AFFIRMATIVE COVENANTS
23
Section 9.1.
Compliance with Law
23
Section 9.2.
Insurance
24
Section 9.3.
Maintenance of Properties
24
Section 9.4.
Payment of Taxes
24
Section 9.5.
Corporate Existence, Etc
24
Section 9.6.
Books and Records
24
Section 9.7.
Compliance with Material Agreements
24
     
SECTION 10.
  NEGATIVE COVENANTS
25
Section 10.1.
Transactions with Affiliates
25
Section 10.2.
Line of Business
25
Section 10.3.
Terrorism Sanctions Regulations
25
Section 10.4.
Release of Lien of Indenture or Mortgage
25
     
SECTION 11.
EVENTS OF DEFAULT; ACCELERATION
25
Section 11.
Events of Default
25
Section 12.1.
Acceleration
27
Section 12.2.
Other Remedies
28




-ii-
 
 

--------------------------------------------------------------------------------

 



Section 12.3.
Rescission
28
Section 12.4.
No Waivers or Election of Remedies, Expenses, Etc
28
     
SECTION 13.
PAYMENTS ON NOTES
29
Section 13.1.
Home Office Payment
29
     
SECTION 14.
 REGISTRATION; EXCHANGE; EXPENSES, ETC
29
Section 14.1.
Registration of Notes
29
Section 14.2.
Transaction Expenses
29
Section 14.2.
Survival
30
     
SECTION 16.
AMENDMENT AND WAIVER
30
Section 16.1.
Requirements
30
Section 16.2.
Solicitation of Holders of Notes
31
Section 16.3.
Binding Effect, Etc
31
Section 16.4.
Notes Held by Company, Etc
32
     
SECTION 17.
NOTICES
32
     
SECTION 18.
INDEMNIFICATION
32
     
SECTION 19.
REPRODUCTION OF DOCUMENTS
33
     
SECTION 20.
CONFIDENTIAL INFORMATION
33
     
SECTION 21.
  MISCELLANEOUS
34
Section 21.1.
Successors and Assigns
34
Section 21.2.
Accounting Terms
34
Section 21.3.
Severability
34
Section 21.4.
Construction, Etc
34
Section 21.5.
Counterparts
35
Section 21.6.
Governing Law
35
Section 21.7.
Jurisdiction and Process; Waiver of Jury Trial
35
Section 22.2.
Payments Due on Non-Business Days
36












-iii-
 
 
 

--------------------------------------------------------------------------------

 

 



 
Schedule A
 
—
 
Information Relating to Purchasers
Schedule B
—
Defined Terms
Schedule 4.11
—
Collateral Filings
Schedule 5.4
—
Subsidiaries of the Company
Schedule 5.5
—
Financial Statements
Schedule 5.15(a)
—
Existing Indebtedness
Schedule 5.15(b)
—
Liens not permitted by Mortgage
Schedule 5.15(c)
—
Debt Instruments
Exhibit A
—
Form of Fourth Supplemental Indenture
Exhibit 4.4(a)(i)
—
Form of Opinion of Special Counsel for the Company
Exhibit 4.4(a)(ii)
—
Form of Opinion of General Counsel for the Company


-iv- 
 

--------------------------------------------------------------------------------

 



South Jersey Gas Company
Number One South Jersey Plaza, Route 54
Folsom, New Jersey 08037
 
$15,000,000 Medium Term Notes,
 
Series C, 2010-1, Tranche A
 
$45,000,000 Medium Term Notes,
 
Series C, 2010-1, Tranche B
 
March 1, 2010
 
To Each of The Purchasers Listed in
Schedule A Hereto:
 
Ladies and Gentlemen:
 
South Jersey Gas Company, a corporation organized under the laws of the State of
New Jersey (the “Company”), agrees with each of the purchasers whose names
appear at the end hereof (each, a “Purchaser” and, collectively, the
“Purchasers”) as follows:
 
Section 1.    Authorization of Notes.

 
Section 1.1. Authorization of Notes  The Company has authorized and will create
an issue of $15,000,000 principal amount of its Medium Term Notes, Series C,
2010-1, Tranche A due March 1, 2026 (the “Tranche A Notes”) and an issue of
$45,000,000 principal amount of its Medium Term Notes, Series C, 2010-1, Tranche
B due on the Tranche B Maturity Date, as such term is defined below (the
“Tranche B Notes” and, together with the Tranche A Notes, the “Notes”).  The
Notes will be issued under an Indenture of Trust dated as of October 1, 1998
(the “Original Indenture”), between the Company and The Bank of New York, as
Trustee (the “Trustee”), as heretofore supplemented by three Supplemental
Indentures and as further supplemented by a Fourth Supplemental Indenture dated
as of February 26, 2010 (the “Fourth Supplemental Indenture”), which will be
substantially in the form attached hereto as Exhibit A.  The Original Indenture
as so amended and supplemented is herein called the “Indenture.”  Copies of the
Original Indenture and all the supplemental indentures requested by you have
been delivered to you.  The Notes shall be issuable in fully registered form
only.  The Tranche A Notes shall mature on March 1, 2026, shall bear interest at
the rate of 4.84% per annum payable semiannually on March 1 and September 1 of
each year, commencing September 1, 2010, shall be subject to redemption as
provided in the Indenture, and shall be in the form established pursuant to the
Fourth Supplemental Indenture.  The Tranche B Notes shall mature on the Tranche
B Maturity Date, shall bear interest at rate of 4.84% plus the Increase Margin
per annum payable semiannually on the sixth month anniversary and yearly
anniversary of the Tranche B Reference Date of each year, commencing on the
first such date following the Second Closing Date, shall be subject to
redemption as provided in the Indenture, and shall be in the form established
pursuant to the Fourth Supplemental Indenture.  As permitted by the Fourth
Supplemental Indenture, the Notes originally issued to you thereunder shall be
dated, and bear interest from, the date of their original issue on the
applicable Closing Date.

 
 
 
 
 

--------------------------------------------------------------------------------

 

 
“Increase Margin” means the number of basis points specified in the table below
that corresponds to the calendar month in which the Second Closing Date shall
occur:
 
Month in which
Second Closing Date Occurs
Additional Basis Points to
Benchmark Interest Rate
March, 2010
0 basis points
April, 2010
3 basis points
May, 2010
6 basis points
June, 2010
9 basis points

 
Certain capitalized and other terms used in this Agreement are defined in
Schedule B; and references to a “Schedule” or an “Exhibit” are, unless otherwise
specified, to a Schedule or an Exhibit attached to this Agreement.  Terms used
herein but not defined herein shall have the meanings set forth in the
Indenture.  
 
Section 1.2. Pledged Mortgage Bonds  The Notes will be secured by that certain
South Jersey Gas Company First Mortgage Bond, 10% Medium Term Notes Series C
dated September 13, 2005 (the “Pledged Mortgage Bond”) issued to the Trustee to
secure up to $100,000,000 principal amount of medium term notes issued under the
Indenture.  The Pledged Mortgage Bond was issued under the Twenty-Fourth
Supplemental Indenture dated as of September 1, 2005, between the Company and
The Bank of New York, as trustee, as amended by that Amendment to Twenty-Fourth
Supplemental Indenture dated as of March 31, 2006, between the Company and The
Bank of New York, as trustee, (as so amended, the “Twenty-Fourth Supplemental
Mortgage Indenture”), which supplements the First Mortgage dated October 1, 1947
from the Company to The Bank of New York, as trustee (the “Mortgage Trustee”),
as successor trustee to Guarantee Bank and Trust Company, as supplemented to
date and from time to time hereafter (the “Mortgage”).  Excluding the Notes, the
Pledged Mortgage Bond currently secures $35,000,000 in aggregate principal
amount of medium term notes of the Company issued under the Indenture.    
 
Section 2.  Sale and Purchase of Notes.
 
Subject to the terms and conditions of this Agreement, the Company will issue
and sell to each Purchaser and each Purchaser will purchase from the Company, at
the Closings provided for in Section 3, Notes in the principal amount and of the
tranche specified opposite such Purchaser’s name in Schedule A at the purchase
price of 100% of the principal amount thereof.  The Purchasers’ obligations
hereunder are several and not joint obligations and no Purchaser shall have any
liability to any Person for the performance or non-performance of any obligation
by any other Purchaser hereunder.

 
 
 
 
-2-

--------------------------------------------------------------------------------

 

 
Section 3.Closing.
 
(a)Tranche A Notes. The sale and purchase of the Tranche A Notes to be purchased
by each Purchaser shall occur at the offices of Chapman and Cutler LLP, 111 West
Monroe Street, Chicago, Illinois 60603 at 9:00 a.m. Central time, at a closing
(the “First Closing”) on March 1, 2010 or on such other Business Day thereafter
on or prior to March 31, 2010 as may be agreed upon by the Company and the
Purchasers of the Tranche A Notes.  On the First Closing Date, the Company will
deliver to each Purchaser the Tranche A Notes to be purchased by such Purchaser
in the form of a single Tranche A Note (or such greater number of Tranche A
Notes in denominations of at least $50,000 as such Purchaser may request) dated
the date of the First Closing Date and registered in such Purchaser’s name (or
in the name of such Purchaser’s nominee), against delivery by such Purchaser to
the Company or its order of immediately available funds in the amount of the
purchase price therefor by wire transfer of immediately available funds for the
account of the Company to an account specified pursuant to Section 4.10
hereof.  If, on the First Closing Date, the Company shall fail to tender such
Tranche A Notes to any Purchaser as provided above in this Section 3(a), or any
of the conditions specified in Section 4 shall not have been fulfilled to any
Purchaser’s satisfaction, such Purchaser shall, at such Purchaser’s election, be
relieved of all further obligations under this Agreement, without thereby
waiving any rights such Purchaser may have by reason of such failure or such
nonfulfillment.
 
(b)Tranche B Notes. The sale and purchase of the Tranche B Notes to be purchased
by each Purchaser shall occur at the offices of Chapman and Cutler LLP, 111 West
Monroe Street, Chicago, Illinois 60603 at 9:00 a.m. Central time, at a closing
(the “Second Closing”) on March 1, 2010 or on such other Business Day thereafter
on or prior to June 30, 2010 as designated by the Company in a written notice
furnished to the Purchasers of the Tranche B Notes at least 10 Business Days’
prior to the Second Closing Date.  On the Second Closing Date, the Company will
deliver to each Purchaser the Tranche B Notes to be purchased by such Purchaser
in the form of a single Tranche B Note (or such greater number of Tranche B
Notes in denominations of at least $50,000 as such Purchaser may request) dated
the date of the Second Closing Date and registered in such Purchaser’s name (or
in the name of such Purchaser’s nominee), against delivery by such Purchaser to
the Company or its order of immediately available funds in the amount of the
purchase price therefor by wire transfer of immediately available funds for the
account of the Company to an account specified pursuant to Section 4.10
hereof.  If, on the Second Closing Date, the Company shall fail to tender such
Tranche B Notes to any Purchaser as provided above in this Section 3(b), or any
of the conditions specified in Section 4 shall not have been fulfilled to any
Purchaser’s satisfaction, such Purchaser shall, at such Purchaser’s election, be
relieved of all further obligations under this Agreement, without thereby
waiving any rights such Purchaser may have by reason of such failure or such
nonfulfillment.

 
 
-3-

--------------------------------------------------------------------------------

 

 
Section 4.Conditions to Each Closing.
 
Each Purchaser’s obligation to execute and deliver this Agreement and to
purchase and pay for the Notes to be sold to such Purchaser prior to or at the
applicable Closing is subject to the fulfillment to such Purchaser’s
satisfaction at such Closing of the following conditions:
 
Section 4.1. Representations and Warranties of the Company. The representations
and warranties of the Company in this Agreement shall be correct when made and
at the time of such Closing except that (a) Schedule 5.4 may be amended by the
Company in connection with the Second Closing to update the information required
by Section 5.4(a), and (b) Schedule 5.15 may be amended by the Company in
connection with the Second Closing to update the information required by Section
5.15(a) and Section 5.15(c), in each case based on acts, omissions, facts or
other circumstance which occurred subsequent to the date of this Agreement and
prior to the Second Closing Date, provided that no such amendment, individually,
or in the aggregate, could reasonably be expected to have a Material Adverse
Effect.
 
Section 4.2. Performance; No Default.  The Company shall have performed and
complied with all agreements and conditions contained in each Financing
Agreement required to be performed or complied with by the Company and prior to
or at such Closing, and after giving effect to the issue and sale of the
applicable Notes (and the application of the proceeds thereof as contemplated by
Section 5.14), no Default or Event of Default shall have occurred and be
continuing.  
 
Section 4.3. Compliance Certificates.  The Company shall have performed and
complied with all agreements and conditions contained in the Indenture and the
Mortgage which are required to be performed or complied with by the Company for
the issuance of the applicable Notes and the Pledged Mortgage Bond.  In
addition, on the date of such Closing the Company shall have delivered the
following certificates:
 
(a)Officer’s Certificates.  The Company shall have delivered to such Purchaser
(i) an Officer’s Certificate, dated the date of the such Closing, certifying
that the conditions specified in Section 4 of this Agreement have been
fulfilled, (ii) copies of all certificates and opinions required to be delivered
to the Trustee under the Indenture in connection with the issuance of the Notes
under the Indenture, in each case, dated the date of the such Closing, and
(iii) copies of all certificates and opinions delivered to the Mortgage Trustee
under the Mortgage in connection with the issuance of the Pledged Mortgage Bond;
and
 
(b)Secretary’s Certificate.  The Company shall have delivered to such Purchaser
a certificate of its Secretary or Assistant Secretary, dated the date of such
Closing, certifying as to the resolutions attached thereto and other corporate
proceedings relating to the authorization, execution and delivery of this
Agreement, the applicable Notes, the Pledged Mortgage Bond and the Fourth
Supplemental Indenture.
 
Section 4.4. Opinions of Counsel.  Such Purchaser shall have received opinions
in form and substance reasonably satisfactory to such Purchaser, dated the date
of the such

 
 
-4-

--------------------------------------------------------------------------------

 

 Closing (a) from (i) Cozen O'Connor,counsel for the Company and (ii) Gina
Merritt-Epps, General Counsel to the Company, covering the matters set forth in
Exhibits 4.4(a)(i) and 4.4(a)(ii) and covering such other matters incident to
the transactions contemplated hereby as such Purchaser or its counsel may
reasonably request and (b) from Chapman and Cutler LLP, the Purchasers’ special
counsel in connection with such transactions, covering such matters incident to
such transactions as such Purchaser may reasonably request.  The Company hereby
directs its counsel to deliver such opinions and understands and agrees that
each Purchaser will and hereby is authorized to rely on such opinions.  
 
Section 4.5. Purchase Permitted by Applicable Law, Etc.  On the date of such
Closing such Purchaser’s purchase of the applicable Notes shall (a) be permitted
by the laws and regulations of each jurisdiction to which such Purchaser is
subject, without recourse to provisions (such as Section 1405(a)(8) of the
New York Insurance Law) permitting limited investments by insurance companies
without restriction as to the character of the particular investment, (b) not
violate any applicable law or regulation (including, without limitation,
Regulation T, U or X of the Board of Governors of the Federal Reserve System)
and (c) not subject such Purchaser to any tax, penalty or liability under or
pursuant to any applicable law or regulation, which law or regulation was not in
effect on the date hereof.  If requested by such Purchaser, such Purchaser shall
have received an Officer’s Certificate certifying as to such matters of fact as
such Purchaser may reasonably specify to enable such Purchaser to determine
whether such purchase is so permitted.
 
Section 4.6. Sale of Notes.  Contemporaneously with such Closing, the Company
shall sell to each Purchaser and each Purchaser shall purchase the applicable
Notes to be purchased by it at such Closing as specified in Schedule A.
 
Section 4.7. Payment of Special Counsel Fees.  Without limiting the provisions
of Section 11, the Company shall have paid on or before such Closing the
reasonable fees, charges and disbursements of the Purchasers’ special counsel
referred to in Section 4.4(b) to the extent reflected in a statement of such
counsel rendered to the Company at least one Business Day prior to the  Closing.
 
Section 4.8. Private Placement Number.  A Private Placement Number issued by
Standard & Poor’s CUSIP Service Bureau (in cooperation with the SVO) shall have
been obtained for the applicable Notes.
 
Section 4.9. Changes in Corporate Structure.  The Company shall not have changed
its jurisdiction of organization, or been a party to any merger or consolidation
or succeeded to all or any substantial part of the liabilities of any other
entity, at any time following the date of the most recent financial statements
referred to in Schedule 5.5.
 
Section 4.10. Funding Instructions.  At least three Business Days prior to the
date of such Closing, each Purchaser shall have received written instructions
signed by a Responsible Officer on letterhead of the Company setting forth wire
instructions for payment of the purchase price of the applicable Notes,
including (a) the name and address of the transferee bank, (b) such transferee
bank’s ABA number and (c) the account name and number into which the purchase
price for the applicable Notes is to be deposited.

 
 
 
-5-

--------------------------------------------------------------------------------

 

  
Section 4.11. UCC Financing Statements and the Supplement.  All UCC Financing
Statements, the Original Mortgage, the Twenty-Fourth Supplemental Mortgage
Indenture or other instruments with respect thereto as may be necessary shall
have been duly filed or recorded in such manner and in such places as is
reasonably satisfactory to the Purchasers (and their special counsel) and the
Company and as described in Schedule 4.11 (collectively, the “Collateral
Filings”) (and no other instruments shall be required to be filed) to establish
and perfect the security interests and liens of the Trustee in the Mortgaged
Property created by the Mortgage and which can be perfected by filing the
Mortgage or a UCC Financing Statement under the UCC.
 
Section 4.12. Possession of Pledged Mortgage Bond.  Such Purchaser shall have
received written confirmation from the Trustee that it has possession of the
Pledged Mortgage Bond in an aggregate outstanding principal amount of
$100,000,000 and that the aggregate outstanding principal amount of all medium
term notes of the Company issued under the Indenture prior to the issuance of
the Notes that are secured by the Pledged Mortgage Bond is $35,000,000.
 
Section 4.13. Proceedings and Documents.  All corporate and other proceedings in
connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be reasonably
satisfactory to such Purchaser and its special counsel, and such Purchaser and
its special counsel shall have received all such counterpart originals or
certified or other copies of such documents as such Purchaser or such special
counsel may reasonably request.  Each Purchaser that so requests shall have
received a copy of the Indenture and the Mortgage (together with all amendments
and supplements thereto), certified by the Company as of the date of such
Closing, exclusive of property exhibits, recording information and the like.  
 
Section 5.  Representations and Warranties of the Company.

 
The Company represents and warrants to each Purchaser that:
 
Section 5.1. Organization; Power and Authority.  The Company is a corporation
duly organized and validly existing under the State of New Jersey and is in good
standing under the laws of the State of New Jersey, and is duly qualified as a
foreign corporation and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  The
Company has the corporate power and authority to own or hold under lease the
properties it purports to own or hold under lease, to transact the business it
transacts and proposes to transact, to execute and deliver each Financing
Agreement and to perform the provisions hereof and thereof.
 
Section 5.2. Authorization, Etc.  Each Financing Agreement has been duly
authorized by all necessary corporate action on the part of the Company, and
each Financing Agreement constitutes, and upon execution and delivery thereof
each Note will constitute, a legal, valid and binding obligation of the Company
enforceable against the Company in accordance

 
 
 
-6-

--------------------------------------------------------------------------------

 

 
with its respective terms, except as such enforceability may be limited by
(a) applicable bankruptcy, insolvency, reorganization, moratorium or other
similar laws affecting the enforcement of creditors’ rights generally and
(b) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law).
 
Section 5.3. Disclosure. The Company, through its agents, Banc of America
Securities, LLC, TD Securities (USA) LLC and Wells Fargo Securities, LLC, has
delivered to you and each Other Purchaser a copy of an Information Memorandum,
dated December 7, 2009 (such memorandum and the documents incorporated by
reference therein, the “Memorandum”), relating to the Company.  The Memorandum
fairly describes, in all material respects, the general nature of the business
and principal properties of the Company and its Subsidiaries.  This Agreement,
the Memorandum, the documents, certificates or other writings delivered to the
Purchasers by or on behalf of the Company in connection with the transactions
contemplated hereby and the financial statements listed in Schedule 5.5, in each
case, delivered to the Purchasers prior to December 18, 2009 (this Agreement,
the Memorandum and such documents, certificates or other writings and such
financial statements being referred to, collectively, as the “Disclosure
Documents”), taken as a whole, do not contain any untrue statement of a material
fact or omit to state any material fact necessary to make the statements therein
not misleading in light of the circumstances under which they were made.  Except
as disclosed in the Disclosure Documents, since December 31, 2008, there has
been no change in the financial condition, operations, business or properties of
the Company or any of its Subsidiaries except changes that individually or in
the aggregate would not reasonably be expected to have a Material Adverse
Effect.  There is no fact known to the Company that would reasonably be expected
to have a Material Adverse Effect that has not been set forth herein or in the
Disclosure Documents.
 
Section 5.4 Organization and Ownership of Shares of Subsidiaries.
 
(a) Schedule 5.4 is (except as noted therein) a complete and correct list of the
Company’s Subsidiaries, showing, as to each Subsidiary, the correct name
thereof, the jurisdiction of its organization, and the percentage of shares of
each class of its capital stock or similar equity interests outstanding owned by
the Company and each other Subsidiary.
 
(b)All of the outstanding shares of capital stock or similar equity interests of
each Subsidiary shown in Schedule 5.4 as being owned by the Company and its
Subsidiaries have been validly issued, are fully paid and nonassessable and are
owned by the Company or another Subsidiary free and clear of any Lien (except as
otherwise disclosed in Schedule 5.4).
 
(c)Each Subsidiary identified in Schedule 5.4 is a corporation or other legal
entity duly organized, validly existing and in good standing under the laws of
its jurisdiction of organization, and is duly qualified as a foreign corporation
or other legal entity and is in good standing in each jurisdiction in which such
qualification is required by law, other than those jurisdictions as to which the
failure to be so qualified or in good standing would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.  Each such
Subsidiary has the corporate or other power and authority to own or hold under
lease the properties it purports to own or hold under lease and to transact the
business it transacts and proposes to transact.

 
 
-7-

--------------------------------------------------------------------------------

 

 
(d)No Subsidiary is a party to, or otherwise subject to, any legal, regulatory,
contractual or other restriction or any agreement (other than this Agreement,
the agreements listed on Schedule 5.4 and customary limitations imposed by
corporate law statutes) restricting the ability of such Subsidiary to pay
dividends out of profits or make any other similar distributions of profits to
the Company or any of its Subsidiaries that owns outstanding shares of capital
stock or similar equity interests of such Subsidiary.  
 
Section 5.5. Financial Statements; Material Liabilities.  The Company has
delivered to each Purchaser copies of the financial statements of the Company
listed on Schedule 5.5.  All of said financial statements (including in each
case the related schedules and notes) fairly present in all material respects
the financial position of the Company as of the respective dates specified in
such Schedule and the consolidated results of its operations and cash flows for
the respective periods so specified and have been prepared in accordance with
GAAP consistently applied throughout the periods involved except as set forth in
the notes thereto (subject, in the case of any interim financial statements, to
normal year-end adjustments).  The Company does not have any Material
liabilities that are not disclosed on such financial statements or on
Schedule 5.15.
 
Section 5.6. Compliance with Laws, Other Instruments, Etc.  The execution,
delivery and performance by the Company of each Financing Agreement will not
(a) contravene, result in any breach of, or constitute a default under, or
result in the creation of any Lien, other than the Lien created under the
Mortgage, in respect of any property of the Company or any Subsidiary under, any
indenture, mortgage, deed of trust, loan, purchase or credit agreement, lease,
corporate charter or by-laws, or any other Material agreement or instrument to
which the Company or any Subsidiary is bound or by which the Company or any
Subsidiary or any of their respective properties may be bound or affected,
(b) conflict with or result in a breach of any of the terms, conditions or
provisions of any order, judgment, decree, or ruling of any court, arbitrator or
Governmental Authority applicable to the Company or any Subsidiary, including,
without limitation, the Public Order, or (c) violate any provision of any
statute or other rule or regulation of any Governmental Authority applicable to
the Company or any Subsidiary.
 
Section 5.7. Governmental Authorizations, Etc.  No consent, approval or
authorization of, or registration, filing or declaration with, any Governmental
Authority is required in connection with the execution, delivery or performance
by the Company of any Financing Agreement, except for any approval that has
already been obtained, including without limitation the Public Order, or for
certain post-Closing filing requirements with the Board of Public Utilities,
State of New Jersey, as required by the Public Order.  The period of time for
filing an appeal as of right to the Superior Court of New Jersey, Appellate
Division with respect to the Public Order, has expired. 
 
Section 5.8. Litigation; Observance of Statutes and Orders.  
 
(a) There are no actions, suits, investigations or proceedings pending or, to
the knowledge of the Company, threatened against or affecting the Company or any
Subsidiary or any property of the Company or any Subsidiary in any court or
before any arbitrator of any kind or before or by any Governmental Authority
that, individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect.

 
 
-8-

--------------------------------------------------------------------------------

 

  
(b)Neither the Company nor any Subsidiary is in default under any order,
judgment, decree or ruling of any court, arbitrator or Governmental Authority or
is in violation of any applicable law, ordinance, rule or regulation (including
without limitation Environmental Laws or the USA Patriot Act) of any
Governmental Authority, which default or violation, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.
 
Section 5.9. Taxes. The Company and its Subsidiaries have filed all tax returns
that are required to have been filed in any jurisdiction, and have paid all
taxes shown to be due and payable on such returns and all other taxes and
assessments levied upon them or their properties, assets, income or franchises,
to the extent such taxes and assessments have become due and payable and before
they have become delinquent, except for any taxes and assessments (a) the amount
of which is not individually or in the aggregate Material or (b) the amount,
applicability or validity of which is currently being contested in good faith by
appropriate proceedings and with respect to which the Company or a Subsidiary,
as the case may be, has established adequate reserves in accordance with
GAAP.  The Company knows of no basis for any other tax or assessment that would
reasonably be expected to have a Material Adverse Effect.  The charges, accruals
and reserves on the books of the Company and its Subsidiaries in respect of
federal, state or other taxes for all fiscal periods are adequate.  The federal
income tax liabilities of the Company and its Subsidiaries have been finally
determined (whether by reason of completed audits or the statute of limitations
having run) for all fiscal years up to and including the fiscal year ended
December 31, 2005.
 
Section 5.10. Title to Property; Leases.  The Company and its Subsidiaries have
good and sufficient title to their respective properties that individually or in
the aggregate are Material, including all such properties reflected in the most
recent audited balance sheet referred to in Section 5.5 or purported to have
been acquired by the Company or any Subsidiary after said date (except as sold
or otherwise disposed of in the ordinary course of business), in each case free
and clear of Liens (other than the Lien created under the Mortgage) prohibited
by this Agreement, the Indenture or the Mortgage.  To the Company’s knowledge,
all Material leases are valid and subsisting and are in full force and effect in
all material respects.  
 
Section 5.11. Licenses, Permits, Etc.  The Company and its Subsidiaries own or
possess all licenses, permits, franchises, authorizations, patents, copyrights,
proprietary software, service marks, trademarks and trade names, or rights
thereto, that, individually or in the aggregate, are Material to its business as
now being conducted, without known conflict with the rights of others, except
for those conflicts that would not be reasonably expected to have a Material
Adverse Effect.
 
Section 5.12. Compliance with ERISA.  (a) Each Plan operated and administered by
the Company or any ERISA Affiliate and each Plan with which the Company or any
ERISA Affiliate has a relationship has been operated and administered in
compliance with all applicable laws except for such instances of noncompliance
as have not resulted in and would not reasonably be expected to result in a
Material Adverse Effect.  Neither the Company nor any ERISA Affiliate has
incurred any liability pursuant to Title I or IV of ERISA or the penalty or
excise tax provisions of the Code relating to “employee benefit plans” (as
defined in Section 3(3) of ERISA), which liability has resulted or would
reasonably be expected to result in a

 
 
-9-

--------------------------------------------------------------------------------

 

 
Material Adverse Effect, and no event, transaction or condition has occurred or
exists that could reasonably be expected to result in the incurrence of any such
liability by the Company or any ERISA Affiliate, or in the imposition of any
Lien on any of the rights, properties or assets of the Company or any ERISA
Affiliate, in either case pursuant to Title I or IV of ERISA or to such penalty
or excise tax provisions or to Section 401(a)(29) or 412 of the Code or
Section 4068 of ERISA, other than such liabilities or Liens as would not be
individually or in the aggregate Material.
 
(b)The present value of the aggregate benefit liabilities under each of the
Plans (other than Multiemployer Plans), determined as of the end of such Plan’s
most recently ended plan year on the basis of the actuarial assumptions
specified for funding purposes in such Plan’s most recent actuarial valuation
report, did not exceed the aggregate current value of the assets of such Plan
allocable to such benefit liabilities.  The term “benefit liabilities” has the
meaning specified in Section 4001 of ERISA and the terms “current value” and
“present value” have the meanings specified in Section 3 of ERISA.
 
(c)The Company and its ERISA Affiliates have not incurred withdrawal liabilities
(and are not subject to contingent withdrawal liabilities) under Section 4201 or
4204 of ERISA in respect of Multiemployer Plans that individually or in the
aggregate are Material.
 
(d)The expected postretirement benefit obligation (determined as of the last day
of the Company’s most recently ended fiscal year in accordance with Financial
Accounting Standards Board Statement No. 106, without regard to liabilities
attributable to continuation coverage mandated by Section 4980B of the Code) of
the Company and its Subsidiaries is not Material.
 
(e)The execution and delivery of this Agreement and the issuance and sale of the
Notes hereunder will not involve any transaction that is subject to the
prohibitions of Section 406 of ERISA or in connection with which a tax could be
imposed pursuant to Section 4975(c)(1)(A)-(D) of the Code.  The representation
by the Company to each Purchaser in the first sentence of this Section 5.12(e)
is made in reliance upon and subject to the accuracy of such Purchaser’s
representation in Section 6.2 as to the sources of the funds used to pay the
purchase price of the Notes to be purchased by such Purchaser.
 
Section 5.13. Private Offering by the Company. Neither the Company nor anyone
acting on the Company’s behalf has offered the Notes or any similar securities
for sale to, or solicited any offer to buy any of the same from, or otherwise
approached or negotiated in respect thereof with, any Person other than the
Purchasers and not more than twenty-five (25) other Institutional Investors,
each of which has been offered the Notes in connection with a private sale for
investment.  Neither the Company nor anyone acting on its behalf has taken, or
will take, any action that would subject the issuance or sale of the Notes to
the registration requirements of Section 5 of the Securities Act or to the
registration requirements of any securities or blue sky laws of any applicable
jurisdiction.
 
Section 5.14. Use of Proceeds; Margin Regulations.  The Company will use the
proceeds of the sale of the Notes to repay short-term debt and for general
corporate purposes, including funding capital expenditure requirements.  No part
of the proceeds from the sale of the Notes hereunder will be used, directly or
indirectly, for the purpose of buying or

 
 
-10-

--------------------------------------------------------------------------------

 
 
carrying any margin stock within the meaning of Regulation U of the Board of
Governors of the Federal Reserve System (12 CFR 221), or for the purpose of
buying or carrying or trading in any securities under such circumstances as to
involve the Company in a violation of Regulation X of said Board (12 CFR 224) or
to involve any broker or dealer in a violation of Regulation T of said Board (12
CFR 220).  Margin stock does not constitute more than 1% of the value of the
consolidated assets of the Company and its Subsidiaries and the Company does not
have any present intention that margin stock will constitute more than 1% of the
value of such assets.  As used in this Section, the terms “margin stock” and
“purpose of buying or carrying” shall have the meanings assigned to them in said
Regulation U.  
 
  Section 5.15. Existing Indebtedness.  
 
(a)Except as described therein, Schedule 5.15 sets forth a complete and correct
list of all outstanding Indebtedness of the Company and its Subsidiaries as of
September 30, 2009 (including a description of the obligors and obliges,
principal amount outstanding and collateral therefor, if any, and Guaranty
thereof, if any), since which date there has been no Material change in the
amounts, interest rates, sinking funds, installment payments or maturities of
the Indebtedness of the Company or its Subsidiaries.  Neither the Company nor
any Subsidiary is in default and no waiver of default is currently in effect, in
the payment of any principal or interest on any Indebtedness of the Company or
such Subsidiary, and no event or condition exists with respect to any
Indebtedness of the Company or any Subsidiary, that would permit (or that with
notice or the lapse of time, or both, would permit) one or more Persons to cause
such Indebtedness to become due and payable before its stated maturity or before
its regularly scheduled dates of payment.
 
(b)Except as disclosed in Schedule 5.15, neither the Company nor any Subsidiary
has agreed or consented to cause or permit in the future (upon the happening of
a contingency or otherwise) any of its property, whether now owned or hereafter
acquired, to be subject to a Lien not permitted by the Mortgage or, after the
Substitution Date (as defined in the Indenture), the mortgage contemplated by
Section 10.4 hereof.
 
(c)Neither the Company nor any Subsidiary is a party to, or otherwise subject to
any provision contained in, any instrument evidencing Indebtedness of the
Company or such Subsidiary, any agreement relating thereto or any other
agreement (including, but not limited to, its charter or other organizational
document) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Company, except as specifically indicated in
Schedule 5.15.
 
Section 5.16. Foreign Assets Control Regulations, Etc.  
 
(a)Neither the sale of the Notes by the Company hereunder nor its use of the
proceeds thereof will violate the Trading with the Enemy Act, as amended, or any
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) or any enabling
legislation or executive order relating thereto.
 
-11-

--------------------------------------------------------------------------------


 
    (b)Neither the Company nor any Subsidiary (i) is a Person described or
designated in the Specially Designated Nationals and Blocked Persons List of the
Office of Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(ii) to the knowledge of the Company engages in any dealings or transactions
with any such Person.  The Company and its Subsidiaries are in compliance, in
all material respects, with the USA Patriot Act.
 
(c)No part of the proceeds from the sale of the Notes hereunder will be used,
directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company.
 
Section 5.17. Status under Certain Statutes.  Neither the Company nor any
Subsidiary is subject to regulation under the Investment Company Act of 1940, as
amended, the Public Utility Holding Company Act of 2005, as amended, the ICC
Termination Act of 1995, as amended, nor is the Company or any Subsidiary
subject to rate regulation under the Federal Power Act, as amended.
 
Section 5.18. Environmental Matters.  
 
(a)Neither the Company nor any Subsidiary has knowledge of any liability or has
received any notice of any liability, and no proceeding has been instituted
raising any liability against the Company or any of its Subsidiaries or any of
their respective real properties now or formerly owned, leased or operated by
any of them, or other assets, alleging any damage to the environment or
violation of any Environmental Laws, except, in each case, such as would not
reasonably be expected to result in a Material Adverse Effect.

  (b)Neither the Company nor any Subsidiary has knowledge of any facts which
would give rise to any liability, public or private, of violation of
Environmental Laws or damage to the environment emanating from, occurring on or
in any way related to real properties now or formerly owned, leased or operated
by any of them or to other assets or their use, except, in each case, such as
would not reasonably be expected to result in a Material Adverse Effect.
 
(c)Neither the Company nor any of its Subsidiaries has stored any Hazardous
Materials on real properties now or formerly owned, leased or operated by any of
them or has disposed of any Hazardous Materials in each case in a manner
contrary to any Environmental Laws in any manner that would reasonably be
expected to result in a Material Adverse Effect.
 
(d)All buildings on all real properties now owned, leased or operated by the
Company or any of its Subsidiaries are in compliance with applicable
Environmental Laws, except where failure to comply would not reasonably be
expected to result in a Material Adverse Effect.
 
Section 5.19. Lien of Mortgage.  The Mortgage constitutes a direct and valid
lien upon all of the properties and assets of the Company specifically or
generally described or referred to in the Mortgage as being subject to the lien
thereof, subject only to Permitted Encumbrances, and will create a similar lien
upon all properties and assets acquired by the Company
 
-12-

--------------------------------------------------------------------------------


 
after the date hereof which are required to be subjected to the lien of the
Mortgage, when acquired by the Company, subject only to the exceptions referred
to in the Mortgage and Permitted Encumbrances, and subject, further, as to real
property, to the recordation of a supplement to the Mortgage describing such
after-acquired property; the descriptions of all such properties and assets
contained in the granting clauses of the Mortgage are correct and adequate for
the purposes of the Mortgage; and the Mortgage (including the Twenty-Fourth
Supplemental Mortgage Indenture) has been duly recorded as a mortgage and deed
of trust of real estate, and any required filings with respect to personal
property and fixtures subject to the lien of the Mortgage have been duly made in
each place in which such recording or filing is required to protect, preserve
and perfect the lien of the Mortgage; and all taxes and recording and filing
fees required to be paid with respect to the execution, recording or filing of
the Mortgage (including the Twenty-Fourth Supplemental Mortgage Indenture), the
filing of financing statements related thereto and similar documents and the
issuance of the Notes have been paid.
 
Section 5.20. Filings under Indenture.  No action, including any filing,
registration, notice or approval, is necessary or advisable in New Jersey, New
York or any other jurisdiction to establish or protect for the benefit of the
Trustee and the holders of Notes, that the Notes are secured by the Pledged
Mortgage Bond.
 
Section 5.21. Status of Certain Material Agreements.  No amendment,
modification, supplement or other change has been made to the Mortgage since the
Twenty-Fourth Supplemental Mortgage Indenture.
 
Section 6.  Representations of the Purchasers.
 
Section 6.1. Purchase for Investment.  Each Purchaser severally represents that
it is purchasing the Notes for its own account or for one or more separate
accounts maintained by such Purchaser or for the account of one or more pension
or trust funds and not with a view to the distribution thereof, provided that
the disposition of such Purchaser’s or their property shall at all times be
within such Purchaser’s or their control.  Each Purchaser understands that the
Notes have not been registered under the Securities Act and may be resold only
if registered pursuant to the provisions of the Securities Act or if an
exemption from registration is available, except under circumstances where
neither such registration nor such an exemption is required by law, and that the
Company is not required to register the Notes.  Each Purchaser understands that
the Notes are being offered and sold in reliance upon specific exemptions from
the registration requirements of United States federal and state securities laws
and that the Company is relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgements and understandings set
forth herein in order to determine the applicability of such exemptions and the
suitability of such Purchaser to acquire the Notes.  
 
Section 6.2. Source of Funds.  Each Purchaser severally represents that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by such Purchaser to pay the purchase price of
the Notes to be purchased by such Purchaser hereunder:
 
-13-

--------------------------------------------------------------------------------


 
     (a)the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or
 
(b)the Source is a separate account that is maintained solely in connection with
such Purchaser’s fixed contractual obligations under which the amounts payable,
or credited, to any employee benefit plan (or its related trust) that has any
interest in such separate account (or to any participant or beneficiary of such
plan (including any annuitant)) are not affected in any manner by the investment
performance of the separate account; or
 
(c)the Source is either (i) an “insurance company pooled separate account,”
(within the meaning of PTE 90-1) or (ii) a “bank collective investment fund”
(within the meaning of the PTE 91-38) and, except as disclosed by such Purchaser
to the Company in writing pursuant to this clause (c), no employee benefit plan
or group of plans maintained by the same employer or employee organization
beneficially owns more than 10% of all assets allocated to such pooled separate
account or collective investment fund; or
 
(d)the Source constitutes assets of an “investment fund” (within the meaning of
Part V(b) of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V(a) of the
QPAM Exemption); no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an “affiliate”
(within the meaning of Section V(c)(1) of the QPAM Exemption) of such employer
or by the same employee organization and managed by such QPAM, exceed 20% of the
total client assets managed by such QPAM; the conditions of Part I(c) and (g) of
the QPAM Exemption are satisfied; neither the QPAM nor a person controlling or
controlled by the QPAM (applying the definition of “control” in Section V(e) of
the QPAM Exemption) owns a 5% or more interest in the Company; and (i) the
identity of such QPAM and (ii) the names of all employee benefit plans whose
assets are included in such investment fund have been disclosed to the Company
in writing pursuant to this clause (d); or
 
(e)the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV(h) of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house
asset manager” or “INHAM” (within the meaning of Part IV(a) of the INHAM
Exemption); the conditions of Part I(a), (g) and (h) of the INHAM Exemption are
satisfied; neither the INHAM nor a person controlling or controlled by the INHAM
(applying the definition of “control” in Section IV(d) of the INHAM Exemption)
owns a 5% or more interest in the Company and (i) the identity of such INHAM and
(ii) the name(s) of the employee benefit plan(s) whose assets constitute the
Source have been disclosed to the Company in writing pursuant to this clause
(e); or
 
-14-

--------------------------------------------------------------------------------


 
  (f)the Source is a governmental plan; or
 
(g)the Source is one or more employee benefit plans, or a separate account or
trust fund comprised of one or more employee benefit plans, each of which has
been identified to the Company in writing pursuant to this clause (g); or
 
(h)the Source does not include “plan assets” of any employee benefit plan, other
than a plan exempt from the coverage of Title I of ERISA.
 
As used in this Section 6.2, the terms “employee benefit plan,” “governmental
plan,” and “separate account” shall have the respective meanings assigned to
such terms in Section 3 of ERISA.
 
Section 6.3. Purchaser Status; Experience. Each Purchaser separately represents
that such Purchaser is, and on the applicable Closing Date will be, an
“accredited investor” as defined in Rule 501(a) under the Securities Act.  Such
Purchaser, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Notes, and has so evaluated the merits and risks of such
investment.  Such Purchaser is able to bear the economic risk of an investment
in the Notes and is able to afford a complete loss of such investment.
 
Section 6.4. Access to Information.  Each Purchaser separately acknowledges that
such Purchaser has reviewed the Disclosure Documents and has been afforded (a)
the opportunity to ask such questions as it has deemed necessary of, and to
receive answers from, representatives of the Company concerning the terms and
conditions of the offering of the Notes and the risks of investing in the Notes;
(b) access to information about the Company and its financial condition, results
of operations, business, properties, management and prospects sufficient to
enable it to evaluate its investment; and (c) the opportunity to obtain such
additional information that the Company possesses or can acquire without
unreasonable effort or expense that is necessary to make an informed investment
decision with respect to the investment.
 
Section 7. Information as to Company.

 
Section 7.1. Financial and Business Information.  The Company shall deliver to
each holder of Notes that is an Institutional Investor:
 
(a)Quarterly Statements — within 60 days after the end of each quarterly fiscal
period in each fiscal year of the Company (other than the last quarterly fiscal
period of each such fiscal year), duplicate copies of:
 
(i)a consolidated balance sheet of the Company and its Subsidiaries as at the
end of such quarter, and
-15-

--------------------------------------------------------------------------------


 
(ii)consolidated statements of income and changes in cash flows of the Company
and its Subsidiaries, for such quarter and (in the case of the second and third
quarters) for the portion of the fiscal year ending with such quarter,
 
setting forth in each case in comparative form the figures for the corresponding
periods in the previous fiscal year, all in reasonable detail, prepared in
accordance with GAAP applicable to quarterly financial statements generally, and
certified by a Senior Financial Officer as fairly presenting, in all material
respects, the financial position of the companies being reported on and their
results of operations and cash flows, subject to changes resulting from year-end
adjustments;  provided that delivery within the time period specified above of
copies of the Company’s Form 10-Q prepared in compliance with the requirements
therefor and filed with the SEC shall be deemed to satisfy the requirements of
this Section 7.1(a), and provided, further, that the Company shall be deemed to
have made such delivery of such Form 10-Q if it shall have timely made such
Form 10-Q available on “EDGAR” or on, or through a link on, the website of the
Company or its parent, South Jersey Industries, Inc., and shall have given such
holder prior notice of such availability on EDGAR or on or through the website
of the Company or its parent in connection with each delivery (such availability
and notice thereof being referred to as “Electronic Delivery”);
 
(b)Annual Statements — within 120 days after the end of each fiscal year of the
Company, duplicate copies of:
 
(i)a consolidated balance sheet of the Company and its Subsidiaries, as at the
end of such year, and
 
(ii)consolidated statements of income and changes in cash flows and of the
Company and its Subsidiaries for such year,
 
setting forth in each case in comparative form the figures for the previous
fiscal year, all in reasonable detail, prepared in accordance with GAAP, and
accompanied by an opinion thereon of independent public accountants of
recognized national standing, which opinion shall state that such financial
statements present fairly, in all material respects, the financial position of
the companies being reported upon and their results of operations and cash flows
and have been prepared in conformity with GAAP, and that the examination of such
accountants in connection with such financial statements has been made in
accordance with generally accepted auditing standards, and that such audit
provides a reasonable basis for such opinion in the circumstances, provided that
the delivery within the time period specified above of the Company’s Annual
Report on Form 10-K for such fiscal year (together with the Company’s annual
report to shareholders, if any, prepared pursuant to Rule 14a-3 under the
Exchange Act) prepared in accordance with the requirements therefor and filed
with the SEC shall be deemed to satisfy the requirements of this Section 7.1(b),
and provided, further, that the Company shall be deemed to have made such
delivery of such Form 10-K if it shall have timely made Electronic Delivery
thereof;
-16-

--------------------------------------------------------------------------------


 
(c)SEC and Other Reports — except for filings referred to in Section 7.1(a) and
(b) above, promptly upon their becoming available and, to the extent applicable,
one copy of (i) each financial statement, report, notice or proxy statement sent
by the Company or any Subsidiary to public securities holders generally, and
(ii) each regular or periodic report, each registration statement (without
exhibits except as expressly requested by such holder), and each prospectus and
all amendments thereto filed by the Company or any Subsidiary with the
Securities and Exchange Commission and of all press releases and other
statements made available generally by the Company or any Subsidiary to the
public concerning developments that are Material, provided that the Company
shall be deemed to have made such delivery of such information if it shall have
timely made Electronic Delivery thereof;
 
(d)Notice of Default or Event of Default — promptly, and in any event within
five Business Days after a Responsible Officer becomes aware of the existence of
any Default or Event of Default or that any Person has given any notice or taken
any action with respect to a claimed default hereunder or that any Person has
given any notice or taken any action with respect to a claimed default of the
type referred to in Section 11(f) hereof, a written notice specifying the nature
and period of existence thereof and what action the Company is taking or
proposes to take with respect thereto;
 
(e)ERISA Matters — promptly, and in any event within ten Business Days after a
Responsible Officer becomes aware of any of the following, a written notice
setting forth the nature thereof and the action, if any, that the Company or an
ERISA Affiliate proposes to take with respect thereto:
 
(i)with respect to any Plan (other than any Multiemployer Plan) that is subject
to Title IV of ERISA, any reportable event, as defined in Section 4043(c) of
ERISA and the regulations thereunder, for which notice thereof has not been
waived pursuant to such regulations as in effect on the date hereof and on the
date of the applicable Closing; or
 
(ii)the taking by the PBGC of steps to institute, or the threatening by the PBGC
of the institution of, proceedings under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any such Plan, or
the receipt by the Company or any ERISA Affiliate of a notice from a
Multiemployer Plan that such action has been taken by the PBGC with respect to
such Multiemployer Plan; or
 
(iii)any event, transaction or condition that could result in the incurrence of
any liability by the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, or in the imposition of any Lien on any of the rights, properties
or assets of the Company or any ERISA Affiliate pursuant to Title I or IV of
ERISA or such penalty or excise tax provisions, if such liability or Lien, taken
together with any other such liabilities or Liens then existing, would
reasonably be expected to have a Material Adverse Effect;
-17-

--------------------------------------------------------------------------------


 
(f)Supplemental Indentures — promptly, and in any event within five days after
the execution and delivery thereof, a copy of any supplement to the Indenture or
the Mortgage that the Company from time to time may hereafter execute and
deliver which amends the Indenture or the Mortgage in any material respect; and
 
(g)Requested Information — with reasonable promptness, such other data and
information relating to the business, operations, affairs, financial condition,
assets or properties of the Company or any of its Subsidiaries or relating to
the ability of the Company to perform its obligations hereunder and under the
Notes as from time to time may be reasonably requested by any such holder of
Notes or such information regarding the Company required to satisfy the
requirements of 17 CFR §230.144A, as amended from time to time, in connection
with any contemplated transfer of the Notes.
 
Section 7.2 Officer’s Certificate.  Each set of financial statements delivered
to a holder of Notes pursuant to Section 7.1(a) or Section 7.1(b) shall be
accompanied by a certificate of a Senior Financial Officer setting forth:
 
(a)Covenant Compliance — (i) the information (including detailed calculations)
required in order to establish whether the Company was in compliance with the
requirements of the Indenture and the Mortgage during the quarterly or annual
period covered by the statements then being furnished to the extent required to
be provided under the Indenture or the Mortgage; (ii) to the extent the Company
issued Additional Obligations under the Indenture or the Mortgage during the
period covered by the statements being furnished, any calculations that the
Company provided to the Trustee or the Mortgage Trustee to show compliance with
the Indenture or the Mortgage in connection with the issuance of the Additional
Obligations (including with respect to each such Section, where applicable, the
calculations of the maximum or minimum amount, ratio or percentage, as the case
may be, permissible under the terms of such Sections, and the calculation of the
amount, ratio or percentage then in existence).
 
(b)Event of Default – a statement that such Senior Financial Officer has
reviewed the relevant terms hereof and of the Indenture and the Mortgage and has
made, or caused to be made, under his or her supervision, a review of the
transactions and conditions of the Company and its Subsidiaries from the
beginning of the quarterly or annual period covered by the statements then being
furnished to the date of the certificate and that such review shall not have
disclosed the existence during such period of any condition or event that
constitutes a Default or an Event of Default under either the Indenture or the
Mortgage or, if any such condition or event existed or exists, specifying the
nature and period of existence thereof and what action the Company shall have
taken or proposes to take with respect thereto.
-18-

--------------------------------------------------------------------------------


 
Section 7.3. Visitation.  The Company shall permit the representatives of each
holder of Notes that is an Institutional Investor:
 
(a)No Default – if no Default or Event of Default then exists, at the expense of
such holder and upon reasonable prior notice to the Company, to visit the
principal executive office of the Company, to discuss the affairs, finances and
accounts of the Company and its Subsidiaries with the Company’s officers to the
extent they are reasonably available, and, with the consent of the Company
(which consent will not be unreasonably withheld), to visit the other offices
and properties of the Company and each Subsidiary, all at such reasonable times
and as often as may be reasonably requested in writing; and
 
(b)Default – if a Default or Event of Default then exists and is continuing, at
the expense of the Company to visit and inspect any of the offices or properties
of the Company or any Subsidiary, to examine all their respective books of
account, records, reports and other papers, to make copies and extracts
therefrom, and to discuss their respective affairs, finances and accounts with
their respective officers and independent public accountants (and by this
provision the Company authorizes said accountants to discuss the affairs,
finances and accounts of the Company and its Subsidiaries), all at such times
and as often as may be reasonably requested.
 
Section 8.Payment of the Series 2010-1 Notes.

 
Section 8.1. Required Prepayments.   (a) On March 1, 2021 and on each March 1
thereafter to and including March 1, 2025, the Company will prepay $2,500,000
principal amount (or such lesser principal amount as shall then be outstanding)
of the Tranche A Notes at par and without payment of the Make-Whole Amount or
any premium.  The entire unpaid principal amount of the Tranche A Notes shall
become due and payable on March 1, 2026.  Upon any partial prepayment or
purchase of the Tranche A Notes pursuant to Section 8.2, Section 8.5 or Section
8.7, the principal amount of each required prepayment of the Tranche A Notes
becoming due under this Section 8.1 on and after the date of such prepayment or
purchase shall be reduced in the same proportion as the aggregate unpaid
principal amount of the Tranche A Notes is reduced as a result of such
prepayment or purchase.
 
(b)On the eleventh anniversary of the Second Closing Date and on each
anniversary of the Second Closing Date thereafter to and including the fifteenth
anniversary of the Second Closing Date, the Company will prepay $7,500,000
principal amount (or such lesser principal amount as shall then be outstanding)
of the Tranche B Notes at par and without payment of the Make-Whole Amount or
any premium.  The entire unpaid principal amount of the Tranche B Notes shall
become due and payable on the Tranche B Maturity Date.  Upon any partial
prepayment or purchase of the Tranche B Notes pursuant to Section 8.2,
Section 8.5 or Section 8.7, the principal amount of each required prepayment of
the Tranche B Notes becoming due under this Section 8.1 on and after the date of
such prepayment or purchase shall be reduced in the same proportion as the
aggregate unpaid principal amount of the Tranche B Notes is reduced as a result
of such prepayment or purchase.
-19-

--------------------------------------------------------------------------------


 
Section 8.2. Optional Prepayments with Make-Whole Amount.  The Company may, at
its option, upon notice as provided below, prepay at any time all, or from time
to time any part of, the Notes, in an amount not less than 5% of the aggregate
principal amount of the Notes then outstanding in the case of a partial
prepayment, at 100% of the principal amount so prepaid, together with interest
accrued thereon to the date of such prepayment, plus the Make-Whole Amount
determined for the prepayment date with respect to such principal amount of each
Note then outstanding.  The Company will give each holder of Notes written
notice of each optional prepayment under this Section 8.2 not less than 30 days
and not more than 60 days prior to the date fixed for such prepayment.  Each
such notice shall specify such date (which shall be a Business Day), the
aggregate principal amount of the Notes to be prepaid on such date, the
principal amount of each Note held by such holder to be prepaid (determined in
accordance with  Section 8.3), and any other information required to be
delivered under the terms of the Indenture or the Mortgage, and the interest to
be paid on the prepayment date with respect to such principal amount being
prepaid, and shall be accompanied by a certificate of a Senior Financial Officer
as to the estimated Make-Whole Amount due in connection with such prepayment
(calculated as if the date of such notice were the date of the prepayment),
setting forth the details of such computation.  Two Business Days prior to such
prepayment, the Company shall deliver to each holder of Notes a certificate of a
Senior Financial Officer specifying the calculation of such Make-Whole Amount as
of the specified prepayment date.
 
Section 8.3. Allocation of Partial Prepayments.  In the case of each partial
prepayment of the Tranche A Notes or the Tranche B Notes, as applicable,
pursuant to the provisions of Section 8.1(a) or Section 8.1(b), the principal
amount of the Notes to be prepaid shall be allocated among all of the Notes of
the applicable Tranche, at the time outstanding in proportion, as nearly as
practicable, to the respective unpaid principal amounts thereof.  In the case of
each partial prepayment of the Notes pursuant to the provisions of Section 8.2,
the principal amount of the Notes to be prepaid shall be allocated among all of
the Notes, at the time outstanding in proportion, as nearly as practicable, to
the respective unpaid principal amounts thereof.
 
Section 8.4. Maturity; Surrender, Etc.  In the case of each prepayment of Notes
pursuant to this Section 8, the principal amount of each Note to be prepaid
shall mature and become due and payable on the date fixed for such prepayment
(which shall be a Business Day), together with interest on such principal amount
accrued to such date and the applicable Make-Whole Amount, if any.  From and
after such date, unless the Company shall fail to pay such principal amount when
so due and payable, together with the interest and Make-Whole Amount, if any, as
aforesaid, interest on such principal amount shall cease to accrue.  Any Note
paid or prepaid in full shall be surrendered to the Company and cancelled and
shall not be reissued, and no Note shall be issued in lieu of any prepaid
principal amount of any Note.
 
Section 8.5. Purchase of Notes.  The Company will not and will not permit any
Affiliate to purchase, redeem, prepay or otherwise acquire, directly or
indirectly, any of the outstanding Notes except (a) upon the payment or
prepayment of the Notes in accordance with the terms of this Agreement and the
Notes or (b) pursuant to a written offer to purchase any outstanding Notes made
by the Company or an Affiliate pro rata to the holders of the Notes upon the
same terms and conditions.  The Company will promptly cancel all Notes
-20-

--------------------------------------------------------------------------------


 
acquired by it or any Affiliate pursuant to any payment, prepayment or purchase
of Notes pursuant to any provision of this Agreement and no Notes may be issued
in substitution or exchange for any such Notes.
 
Section 8.6. Make-Whole Amount for the Notes.  The term “Make-Whole Amount”
means with respect to any Note an amount equal to the excess, if any, of the
Discounted Value of the Remaining Scheduled Payments with respect to the Called
Principal of such Note, minus the amount of such Called Principal, provided that
the Make-Whole Amount may in no event be less than zero.  For the purposes of
determining the Make-Whole Amount, the following terms have the following
meanings with respect to the Called Principal of such Note:
 
“Called Principal” means, the principal of the Note that is to be prepaid
pursuant to Section 8.2 or has become or is declared to be immediately due and
payable pursuant to Section 12.1 or any other Financing Agreement, as the
context requires.
 
“Discounted Value” means, the amount obtained by discounting all Remaining
Scheduled Payments from their respective scheduled due dates to the Settlement
Date with respect to such Called Principal, in accordance with accepted
financial practice and at a discount factor (applied on the same periodic basis
as that on which interest on such Note is payable) equal to the Reinvestment
Yield.
 
“Reinvestment Yield” means, 0.50% plus the yield to maturity calculated by using
(a) the yields reported, as of 10:00 A.M. (New York City time) on the second
Business Day preceding the Settlement Date on screen “PX-1” on the Bloomberg
Financial Market Service (or such other display as may replace Page PX-1) on
Bloomberg for the most recently issued actively traded on the run U.S. Treasury
securities having a maturity equal to the Remaining Average Life of such Called
Principal as of such Settlement Date, or (b) if such yields are not reported as
of such time or the yields reported as of such time are not ascertainable
(including by way of interpolation), the Treasury Constant Maturity Series
Yields reported, for the latest day for which such yields have been so reported
as of the second Business Day preceding the Settlement Date, in Federal Reserve
Statistical Release H.15 (519) (or any comparable successor publication) for
actively traded U.S. Treasury securities having a constant maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date.
 
In the case of each determination under clause (a) or clause (b), as the case
may be, of the preceding paragraph, such implied yield will be determined, if
necessary, by (i) converting U.S. Treasury bill quotations to Note-equivalent
yields in accordance with accepted financial practice and (ii) interpolating
linearly between (1) the applicable U.S. Treasury security actively traded on
the run with the maturity closest to and greater than such Remaining Average
Life and (2) the applicable U.S. Treasury security actively traded on the run
with the maturity closest to and less than such Remaining Average Life.  The
Reinvestment Yield shall be rounded to the number of decimal places as appears
in the interest rate of the applicable Note.
 
“Remaining Average Life” means the number of years (calculated to the nearest
one-twelfth year) obtained by dividing (a) such Called Principal into (b) the
sum of
-21-

--------------------------------------------------------------------------------


the products obtained by multiplying (i) the principal component of each
Remaining Scheduled Payment by ii) the number of years (calculated to the
nearest one-twelfth year) that will elapse between the Settlement Date and the
scheduled due date of such Remaining Scheduled Payment.
 
“Remaining Scheduled Payments” means, all payments of such Called Principal and
interest thereon that would be due after the Settlement Date if no payment of
such Called Principal were made prior to its scheduled due date, provided that
if such Settlement Date is not a date on which interest payments are due to be
made under the terms of such Note, then the amount of the next succeeding
scheduled interest payment will be reduced by the amount of interest accrued to
such Settlement Date and required to be paid on such Settlement Date pursuant to
Section 8.2 or 12.1.
 
“Settlement Date” means, the date on which such Called Principal is to be
prepaid pursuant to Section 8.2 or has become or is declared to be immediately
due and payable pursuant to Section 12.1 hereof or any other Financing
Agreement, as the context requires.
 
Section 8.7. Change in Control.   
 
(a)Notice of Change in Control. The Company will, within 15 Business Days after
any Responsible Officer has knowledge of the occurrence of any Change in
Control, give written notice of such Change in Control to each holder of
Notes.  If a Change in Control has occurred, such notice shall contain and
constitute an offer to prepay the Notes as described in subparagraph (b) of this
Section 8.7 and shall be accompanied by the certificate described in
subparagraph (e) of this Section 8.7.  
 
(b)Offer to Prepay Notes.  The offer to prepay Notes contemplated by
subparagraph (a) of this Section 8.7 shall be an offer to prepay, in accordance
with and subject to this Section 8.7, all, but not less than all, the Notes held
by each holder (in this case only, “holder” in respect of any Note registered in
the name of a nominee for a disclosed beneficial owner shall mean such
beneficial owner) on a date specified in such offer (the “Proposed Prepayment
Date”).  If such Proposed Prepayment Date is in connection with an offer
contemplated by subparagraph (a) of this Section 8.7, such date shall be not
less than 20 days and not more than 45 days after the date of such offer (if the
Proposed Prepayment Date shall not be specified in such offer, the Proposed
Prepayment Date shall be the 30th day after the date of such offer).
 
(c)Acceptance; Rejection.  A holder of Notes may accept the offer to prepay made
pursuant to this Section 8.7 by causing a notice of such acceptance or rejection
to be delivered to the Company at least five (5) Business Days prior to the
Proposed Prepayment Date.  A failure by a holder of Notes to respond to an offer
to prepay made pursuant to this Section 8.7 shall be deemed to constitute a
rejection of such offer by such holder.
 
(d)Prepayment.  Prepayment of the Notes to be prepaid pursuant to this
Section 8.7 shall be at 100% of the principal amount of such Notes, together
with interest on such Notes accrued to the date of prepayment.  The prepayment
shall be made on the Proposed Prepayment Date.
-22-

--------------------------------------------------------------------------------


 
(e)Officer’s Certificate. Each offer to prepay the Notes pursuant to this
Section 8.7 shall be accompanied by a certificate, executed by a Senior
Financial Officer of the Company and dated the date of such offer, specifying:
(i) the Proposed Prepayment Date; (ii) that such offer is made pursuant to this
Section 8.7; (iii) the principal amount of each Note offered to be prepaid;
(iv) the interest that would be due on each Note offered to be prepaid, accrued
to the Proposed Prepayment Date; (v) that the conditions of this Section 8.7
have been fulfilled; and (vi) in reasonable detail, the nature and date or
proposed date of the Change in Control.
 
(f)Effect on Required Payments.  The amount of each payment of the principal of
the Notes made pursuant to this Section 8.7 shall be applied against and reduce
each of the then
remaining principal payments due pursuant to Section 8.1 by a percentage equal
to the aggregate principal amount of the Notes so paid divided by the aggregate
principal amount of the Notes outstanding immediately prior to such payment.
 
(g)“Change in Control” Defined.  “Change in Control” means the occurrence of one
or more of the following events:
 
 (a) any sale, lease, exchange or other transfer (in a single transaction or a
series of related transactions) of all or substantially all of the assets of the
Company to any Person or “group” (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
in effect on the First Closing Date), or
 
(b) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or “group” (within the meaning of the Securities Exchange
Act of 1934 and the rules of the Securities and Exchange Commission thereunder
as in effect on the First Closing Date) of fifty percent (50%) or more of the
outstanding ownership interests of the Company.
 
Section 9.Affirmative Covenants.

 
The Company covenants that so long as any of the Notes are outstanding:
 
Section 9.1. Compliance with Law.  The Company will and will cause each of its
Subsidiaries to comply with all laws, ordinances or governmental rules or
regulations to which each of them is subject, including, without limitation,
ERISA, the USA Patriot Act and Environmental Laws, and will obtain and maintain
in effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations would
not reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect.
-23-

--------------------------------------------------------------------------------


 
Section 9.2. Insurance.  The Company will cause each of its Subsidiaries to
maintain, with financially sound and reputable insurers, insurance with respect
to their respective properties and businesses against such casualties and
contingencies, of such types, on such terms and in such amounts (including
deductibles, co-insurance and self-insurance, if adequate reserves are
maintained with respect thereto) as is customary in the case of entities of
established reputations engaged in the same or a similar business and similarly
situated.
 
Section 9.3. Maintenance of Properties.  The Company will cause each of its
Subsidiaries to maintain and keep, or cause to be maintained and kept, their
respective properties in good repair, working order and condition (other than
ordinary wear and tear), so that the business carried on in connection therewith
may be properly conducted at all times, provided that this Section shall not
prevent any Subsidiary from discontinuing the operation and the maintenance of
any of its properties if such discontinuance is desirable in the conduct of its
business and the Company and such Subsidiary has concluded that such
discontinuance would not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect.
 
Section 9.4. Payment of Taxes.  The Company will cause each of its Subsidiaries
to file all income tax or similar tax returns required to be filed in any
jurisdiction and to pay and discharge all taxes shown to be due and payable on
such returns and all other taxes, assessments, governmental charges, or levies
payable by any of them, to the extent the same have become due and payable and
before they have become delinquent, provided that any Subsidiary does not need
to pay any such tax, assessment, charge or levy if (a) the amount, applicability
or validity thereof is contested by the Company or such Subsidiary on a timely
basis in good faith and in appropriate proceedings, and the Subsidiary has
established adequate reserves therefor in accordance with GAAP on the books of
such Subsidiary or (b) the nonpayment of all such taxes, assessments, charges
and levies in the aggregate would not reasonably be expected to have a Material
Adverse Effect.
 
Section 9.5. Corporate Existence, Etc.  The Company will at all times preserve
and keep in full force and effect the corporate existence of each of its
Subsidiaries (unless merged into the Company or a wholly-owned Subsidiary) and
all rights and franchises of its Subsidiaries unless, in the good faith judgment
of the Company or such Subsidiary, the termination of or failure to preserve and
keep in full force and effect such corporate existence, right or franchise would
not, individually or in the aggregate, have a Material Adverse Effect.
 
Section 9.6. Books and Records.  The Company will, and will cause each of its
Subsidiaries to, maintain proper books of record and account in conformity with
GAAP and all applicable requirements of any Governmental Authority having legal
or regulatory jurisdiction over such Subsidiary, except where any such
nonconformity would not reasonably be expected to have a Material Adverse
Effect.
 
Section 9.7. Compliance with Material Agreements.  The Company will comply in
all material respects with the material terms, conditions and provisions of the
all Material agreements, except where such non compliance would not reasonably
be expected to have a Material Adverse Effect.
-24-

--------------------------------------------------------------------------------


 
Section 10.  Negative Covenants.

 
The Company covenants that so long as any of the Notes are outstanding:
 
Section 10.1. Transactions with Affiliates.  The Company will not and will not
permit any Subsidiary to enter into directly or indirectly any Material
transaction or Material group of related transactions (including without
limitation the purchase, lease, sale or exchange of properties of any kind or
the rendering of any service) with any Affiliate (other than the Company or
another Subsidiary), except pursuant to the reasonable requirements of the
Company’s or such Subsidiary’s business and upon fair and reasonable terms no
less favorable to the Company or such Subsidiary than would be obtainable in a
comparable arm’s-length transaction with a Person not an Affiliate.
 
Section 10.2. Line of Business.  The Company will not engage in any business if,
as a result, the general nature of the business in which the Company and its
Subsidiaries, taken as a
whole, would then be engaged would be substantially changed from the general
nature of the business in which the Company and its Subsidiaries, taken as
whole, is engaged on the date of this Agreement.
 
  Section 10.3. Terrorism Sanctions Regulations.  The Company will not and will
not permit any Subsidiary to (a) become a Person described or designated in the
Specially Designated Nationals and Blocked Persons List of the Office of Foreign
Assets Control or in Section 1 of the Anti-Terrorism Order or (b) knowingly
engage in any dealings or transactions with any such Person.
 
Section 10.4. Release of Lien of the Mortgage.  The Company will not cause or
permit the lien of the Mortgage that secures any collateral thereunder to be
released without the prior written consent of each holder of a Note, other than
as permitted under Sections 3.04(D)(3), 3.08, 5.16, 5.20, 6.03, 6.04, 6.07,
6.08, 6.09, 6.10 (to the extent related to a release of liens permitted under
Section 6.11), 6.11, 6.12, 7.02 and 12.01 of the Mortgage.  Notwithstanding the
foregoing, the Trustee may release the Pledged Mortgage Bond and the Mortgage
Trustee may release the lien of the Mortgage,  provided that, on the same date
that such liens are released, the Trustee receives a substituted pledged bond or
bonds that are secured by the same collateral that secured the Pledged Mortgage
Bond immediately prior to its release and the release of the Mortgage pursuant
to a mortgage that is acceptable in scope, form and substance to the Required
Holders, such acceptance not to be unreasonably withheld or delayed, and the
holders of Notes shall have received such opinions of counsel, certificates,
uniform commercial code searches and title searches that provide evidence that
the substituted pledged bonds are secured by a first priority lien on the
collateral purported to be pledged as collateral to secure the substituted
pledged bond or bonds as the Required Holders shall reasonably request.
 
Section 11.Events of Default; Acceleration.

 
Section 11. Events of Default. An “Event of Default” shall exist if any of the
following conditions or events shall occur and be continuing:
-25-

--------------------------------------------------------------------------------


 
(a)the Company defaults in the payment of any principal or Make-Whole Amount, if
any, on any Note when the same becomes due and payable, whether at maturity or
at a date fixed for prepayment or by declaration or otherwise; or;
 
(b)the Company defaults in the payment of any interest on any Note for more than
five Business Days after the same becomes due and payable; or
 
(c)the occurrence of any “Event of Default” under Section 8.1(a) of the
Indenture (other than defaults described in Sections 8.1(a)(1) or 8.1(a)(2)) or
the occurrence of any “Event of Default” under Section 9.02 of the Mortgage
(other than defaults described in Section 9.02(1) or 9.02(2)); or
 
(d)any representation or warranty made in writing by or on behalf of the Company
or by any officer of the Company in this Agreement, the Indenture, the Mortgage
or in any writing furnished in connection with the transactions contemplated
hereby, proves to have been false, incorrect or misleading in any material
respect on the date as of which made; or
 
(e)the Company defaults in the performance of or compliance with any term
contained herein (other than those referred to in paragraphs (a), (b) and (c) of
this Section 11) or in the Indenture or the Mortgage and such default is not
remedied, in the case of defaults hereunder, within 30 days after the earlier of
(i) a Responsible Officer obtaining actual knowledge of such default and
(ii) the Company receiving written notice of such default from any holder of a
Note (any such written notice to be identified as a “notice of default” and to
refer specifically to this paragraph (e) of Section 11), and in the case of
defaults under either the Indenture or the Mortgage, within the grace period
specified for such defaults respectively in the Indenture and the Mortgage; or
 
(f)(i) the Company or any Subsidiary is in default (as principal or as guarantor
or other surety) in the payment of any principal of or premium or make-whole
amount or interest on any Indebtedness (other than the Notes and any other notes
or other debt instruments authenticated under the Indenture) that is outstanding
in an aggregate principal amount of at least $50,000,000 beyond any period of
grace provided with respect thereto, or (ii) the Company or any Subsidiary is in
default in the performance of or compliance with any term of any instrument,
mortgage, indenture or other agreement relating to any Indebtedness (other than
the Notes and any other notes or debt instruments authenticated under the
Indenture) in an aggregate principal amount of at least $50,000,000 or any other
condition exists, and as a consequence of such default or condition such
Indebtedness has become, or has been declared, due and payable, or (iii) as a
consequence of the occurrence or continuation of any event or condition (other
than the passage of time or the right of the holder of Indebtedness to convert
such Indebtedness into equity interests), the Company or any Subsidiary has
become obligated to purchase or repay Indebtedness (other than the Notes and any
other notes authenticated under the Indenture) before its regular maturity or
before its regularly scheduled dates of payment in an aggregate outstanding
principal amount of at least $50,000,000; or
-26-

--------------------------------------------------------------------------------


 
(g)a final judgment or judgments at any one time outstanding for the payment of
money aggregating in excess of $50,000,000 (except to the extent covered by
independent third-party insurance as to which the insurer acknowledges in
writing that such judgment or judgments are covered by such insurance) are
rendered against one or more of the Company or any Subsidiary and which
judgments are not, within 30 days after entry thereof, bonded, discharged or
stayed pending appeal, or are not discharged within 30 days after the expiration
of such stay; or
 
(h)if (i) any Plan shall fail to satisfy the minimum funding standards of ERISA
or the Code for any plan year or part thereof or a waiver of such standards or
extension of any amortization period is sought or granted under Section 412 of
the Code, (ii) a notice of intent to terminate any Plan shall have been or is
reasonably expected to be filed with the PBGC or the PBGC shall have instituted
proceedings under Section 4042 of ERISA to terminate or appoint a trustee to
administer any Plan or the PBGC shall have notified the Company or any ERISA
Affiliate that a Plan may become a subject of any such proceedings, (iii) the
aggregate “amount of unfunded benefit liabilities” (within the meaning of
Section 4001(a)(18) of ERISA) for which the Company or any ERISA Affiliate is
obligated under all Plans, determined in accordance with Title IV of ERISA,
shall exceed $50,000,000, (iv) the Company or any ERISA Affiliate shall have
incurred or is reasonably expected to incur any liability (other than for
premium payments due to the PBGC) pursuant to Title I or IV of ERISA or the
penalty or excise tax provisions of the Code relating to employee benefit plans,
(v) the Company or any ERISA Affiliate withdraws from any Multiemployer Plan, or
(vi) the Company or any Subsidiary establishes or amends any employee welfare
benefit plan that provides post-employment welfare benefits in a manner that
could increase the liability of the Company or any Subsidiary thereunder;
provided that any such event or events described in clauses (i) through (vi)
above, either individually or together with any other such event or events,
would reasonably be expected to have a Material Adverse Effect.
 
As used in Section 11(h), the terms “employee benefit plan” and “employee
welfare benefit plan” shall have the respective meanings assigned to such terms
in Section 3 of ERISA.
 
Section 12.1. Acceleration.  (a) If an Event of Default has occurred with
respect to the Company in connection with an “Event of Default” under Sections
8.1(a)(6) or 8.1(a)(7) of the Indenture or an “Event of Default” under Sections
9.02(5) or 9.02(6) of the Mortgage, all of the Notes then outstanding shall
automatically become immediately due and payable.
 
(b)If any other Event of Default has occurred and is continuing, any holder or
holders of more than 50% in aggregate principal amount of the Notes at the time
outstanding may at any time during the continuation of such Event of Default, at
its or their option, by notice or notices to the Company, declare all of the
Notes then outstanding to be immediately due and payable.
 
(c)If any Event of Default described in paragraph (a) or (b) of Section 11 has
occurred and is continuing with respect to any Notes, any holder or holders of
Notes at the time outstanding affected by such Event of Default may at any time
during the continuation of such Event of Default, at its or their option, by
notice or notices to the Company, declare all of the Notes held by such holder
or holders to be immediately due and payable.
-27-

--------------------------------------------------------------------------------


 
Upon any Note’s becoming due and payable under this Section 12.1, whether
automatically or by declaration, such Note will forthwith mature and the entire
unpaid principal amount of such Note, plus (i) all accrued and unpaid interest
thereon (including, but not limited to, interest accrued thereon at the Default
Rate) and (ii) the Make-Whole Amount determined in respect of such principal
amount (to the full extent permitted by applicable law), shall all be
immediately due and payable, in each and every case without presentment, demand,
protest or further notice, all of which are hereby waived.  The Company
acknowledges, and the parties hereto agree, that each holder of a Note has the
right to maintain its investment in the Notes free from repayment by the Company
(except as herein specifically provided for) and that the provision for payment
of a Make-Whole Amount by the Company in the event that the Notes are prepaid or
are accelerated as a result of an Event of Default, is intended to provide
compensation for the deprivation of such right under such circumstances.
 
Section 12.2. Other Remedies.  If any Default or Event of Default has occurred
and is continuing, and irrespective of whether any Notes have become or have
been declared immediately due and payable under Section 12.1, the holder of any
Note at the time outstanding may proceed to protect and enforce the rights of
such holder by an action at law, suit in equity or other appropriate proceeding,
whether for the specific performance of any agreement contained herein or in any
Note, or for an injunction against a violation of any of the terms hereof or
thereof, or in aid of the exercise of any power granted hereby or thereby or by
law or otherwise.
 
Section 12.3. Rescission.  At any time after the Notes have been declared due
and payable pursuant to clause (b) or (c) of Section 12.1, the holders of more
than 50% in aggregate principal amount of the Notes then outstanding, by written
notice to the Company, may rescind and annul any such declaration and its
consequences if (a) the Company has paid all overdue interest on the Notes, all
principal of and Make-Whole Amount on any Notes that are due and payable and are
unpaid other than by reason of such declaration, and all interest on such
overdue principal and Make-Whole Amount and (to the extent permitted by
applicable law) any overdue interest in respect of the Notes, at the Default
Rate, (b) neither the Company nor any other Person shall have paid any amounts
which have become due solely by reason of such declaration, (c) all Events of
Default and Defaults, other than non-payment of amounts that have become due
solely by reason of such declaration, have been cured or have been waived
pursuant to Section 17, and (d) no judgment or decree has been entered for the
payment of any monies due pursuant hereto or to any Notes.  No rescission and
annulment under this Section 12.3 will extend to or affect any subsequent Event
of Default or Default or impair any right consequent thereon.
 
Section 12.4. No Waivers or Election of Remedies, Expenses, Etc.  No course of
dealing and no delay on the part of any holder of any Note in exercising any
right, power or remedy shall operate as a waiver thereof or otherwise prejudice
such holder’s rights, powers or remedies.  No right, power or remedy conferred
by this Agreement or by any Note upon any holder thereof shall be exclusive of
any other right, power or remedy referred to herein or therein or now or
hereafter available at law, in equity, by statute or otherwise.  Without
limiting the obligations of the Company under Section 15, the Company will pay
to the holder of each Note on demand such further amount as shall be sufficient
to cover all reasonable costs and expenses of such holder incurred in any
enforcement or collection under this Section 12, including, without limitation,
reasonable attorneys’ fees, expenses and disbursements.
-28-

--------------------------------------------------------------------------------


 
Section 13.Payments on Notes.

 
Section 13.1. Home Office Payment.  So long as any Purchaser or its nominee
shall be the holder of any Note, and notwithstanding anything contained in the
Indenture or in such Note to the contrary, the Company will pay all sums
becoming due on such Note for principal, Make-Whole Amount or premium, if any,
and interest by the method and at the address specified for such purpose below
such Purchaser’s name in Schedule A, or by such other method or at such other
address as such Purchaser shall have from time to time specified to the Company
in writing for such purpose, without the presentation or surrender of such Note
or the making of any notation thereon, except that upon written request of the
Company made concurrently with or reasonably promptly after payment or
prepayment in full of any Note, such Purchaser shall surrender such Note for
cancellation, reasonably promptly after any such request, to the Trustee at its
principal executive office or at the place of payment most recently designated
by the Trustee pursuant to the Indenture.  Prior to any sale or other
disposition of any Note held by a Purchaser or its nominee, such Purchaser will,
at its election, either endorse thereon the amount of principal paid thereon and
the last date to which interest has been paid thereon or surrender such Note to
the Company in exchange for a new Note or Notes pursuant to Section 2.6 of the
Indenture.  The Company will afford the benefits of this Section 13.1 to any
Institutional Investor that is the direct or indirect transferee of any Note
purchased by a Purchaser under this Agreement and that has made the same
agreement relating to such Note as the Purchasers have made in this
Section 13.1.  
 
Section 14. Registration; Exchange; Expenses, Etc.

 
Section 14.1. Registration of Notes.  The Company shall cause the Trustee to
keep a register for the registration and registration of transfers of Notes in
accordance with Section 2.6 of the Indenture.  
 
Section  14.2. Transaction Expenses.  Whether or not the transactions
contemplated hereby are consummated, the Company will pay all reasonable costs
and expenses (including reasonable attorneys’ fees of a one special counsel and,
if reasonably required by the Required Holders, one local or other counsel)
incurred (a) by the Purchasers in connection with such transactions, and (b) by
the holders of the Notes in connection with any amendments, waivers or consents
under or in respect of any Financing Agreement (whether or not such amendment,
waiver or consent becomes effective), including, without limitation:  (i) the
reasonable costs and expenses incurred in enforcing or defending (or determining
whether or how to enforce or defend) any rights under any Financing Agreement or
in responding to any subpoena or other legal process or informal investigative
demand issued in connection with any Financing Agreement, or by reason of being
a holder of Notes, (ii) the reasonable costs and expenses, including financial
advisors’ fees, incurred in connection with the insolvency or bankruptcy of the
Company or any Subsidiary or in connection with any work-out or restructuring of
the transactions contemplated  by any Financing Agreement and
-29-

--------------------------------------------------------------------------------


 
(iii) the reasonable costs and expenses incurred in connection with the initial
filing of any Financing Agreement and all related documents and financial
information with the SVO, provided that such costs and expenses under this
clause (iii) shall not exceed $5,000 for the Notes.  The Company will pay, and
will save each Purchaser and each other holder of a Note harmless from, all
claims in respect of any fees, costs or expenses if any, of brokers and finders
(other than those, if any, retained by a Purchaser or other holder in connection
with its purchase of the Notes).
 
Section 14.2. Survival.  The obligations of the Company under this Section 14
will survive the payment or transfer of any Note, the enforcement, amendment or
waiver of any provision of any Financing Agreement, and the termination of any
Financing Agreement.
 
Section 15Survival of Representations and Warranties; Entire Agreement.
 
All representations and warranties contained herein shall survive the execution
and delivery of the Financing Agreements, the purchase or transfer by any
Purchaser of any Note or portion thereof or interest therein and the payment of
any Note, and may be relied upon by any subsequent holder of a Note, regardless
of any investigation made at any time by or on behalf of such Purchaser or any
other holder of a Note.  All statements contained in any certificate or other
instrument delivered by or on behalf of the Company pursuant to this Agreement
shall be deemed representations and warranties of the Company under this
Agreement.  Subject to the preceding sentence, the Financing Agreements embody
the entire agreement and understanding between each Purchaser and the Company
and supersede all prior agreements and understandings relating to the subject
matter hereof.
 
Section 16.Amendment and Waiver.

 
Section 16.1. Requirements.  The Company will not cause or permit the Indenture
to change the amount or time of any prepayment or payment of principal of, or
reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount on the Notes as set forth in the Fourth
Supplemental Indenture and the Notes, without the written consent of the holder
of each Note at the time outstanding affected thereby.  The Company will not
cause or permit the Mortgage or the Pledged Mortgage Bond to be amended to
change the amount or time of any prepayment or payment of principal of, or
reduce the rate or change the time of payment or method of computation of
interest or of the Make-Whole Amount on the Pledged Mortgage Bond as set forth
in the Twenty-Fourth Supplemental Mortgage Indenture and the Pledged Mortgage
Bond, without the written consent of the holder of each Note.   This Agreement
and the Notes may be amended, and the observance of any term hereof or of the
Notes may be waived (either retroactively or prospectively), with (and only
with) the written consent of the Company and the Required Holders, except that
(i) no amendment or waiver of any of the provisions of Section 1, 2, 3, 4, 5, 6
or 21 hereof, or any defined term, will be effective as to any holder of Notes
unless consented to by such holder of Notes in writing, and (ii) no such
amendment or waiver may, without the written consent of all of the holders of
Notes at the time outstanding affected thereby, (A) subject to the provisions of
Section 12 relating to acceleration or rescission, change the amount or time of
any prepayment or payment of principal of, or reduce the rate or change the time
of payment or method of computation of interest (if such change results in a
decrease in the interest rate) or of the Make-Whole Amount on, the Notes,
(B) change the percentage of the principal amount of the Notes the holders of
which are required to consent to any such amendment or waiver, or (C) amend any
of Sections 8, 10.4, 11(a), 11(b), 12, 16 or 20.  

 
 
 
-30-

--------------------------------------------------------------------------------

 

 
Section 16.2. Solicitation of Holders of Notes.
 
(a)Solicitation.  The Company will provide each holder of the Notes
(irrespective of the amount of Notes then owned by it) with sufficient
information, sufficiently far in advance of the date a decision is required, to
enable such holder to make an informed and considered decision with respect to
any proposed amendment, waiver or consent in respect of any of the provisions
hereof or of the Notes.  The Company will deliver executed or true and correct
copies of each amendment, waiver or consent effected pursuant to the provisions
of this Section 16 to each holder of outstanding Notes promptly following the
date on which it is executed and delivered by, or receives the consent or
approval of, the requisite holders of Notes.
 
(b)Payment.  The Company will not directly or indirectly pay or cause to be paid
any remuneration, whether by way of supplemental or additional interest, fee or
otherwise (other than legal fees or other related expenses), or grant any
security or provide other credit support, to any holder of Notes as
consideration for or as an inducement to the entering into by any holder of
Notes or any waiver or amendment of any of the terms and provisions hereof
unless such remuneration is concurrently paid, or security is concurrently
granted or other credit support concurrently provided, on the same terms,
ratably to each holder of Notes then outstanding even if such holder did not
consent to such waiver or amendment.
 
(c)Consent in Contemplation of Transfer.  Any consent made pursuant to this
Section 16.2 by the holder of any Note that has transferred or has agreed to
transfer such Note to the Company, any Subsidiary or any Affiliate of the
Company and has provided or has agreed to provide such written consent as a
condition to such transfer shall be void and of no force or effect except solely
as to such holder, and any amendments effected or waivers granted or to be
effected or granted that would not have been or would not be so effected or
granted but for such consent (and the consents of all other holders of Notes
that were acquired under the same or similar conditions) shall be void and of no
force or effect except solely as to such transferring holder.
 
Section 16.3. Binding Effect, Etc.  Any amendment or waiver consented to as
provided in this Section 16 applies equally to all holders of Notes and is
binding upon them and upon each future holder of any Note and upon the Company
without regard to whether such Note has been marked to indicate such amendment
or waiver.  No such amendment or waiver will extend to or affect any obligation,
covenant, agreement, Default or Event of Default not expressly amended or waived
or impair any right consequent thereon.  No course of dealing between the
Company and the holder of any Note nor any delay in exercising any rights
hereunder or under any Note shall operate as a waiver of any rights of any
holder of such Note.  As used herein, the term “this Agreement” and references
thereto shall mean this Agreement as it may from time to time be amended or
supplemented.
-31-

--------------------------------------------------------------------------------


 
Section 16.4. Notes Held by Company, Etc.  Solely for the purpose of determining
whether the holders of the requisite percentage of the aggregate principal
amount of Notes then outstanding approved or consented to any amendment, waiver
or consent to be given under this Agreement or the Notes, or have directed the
taking of any action provided herein or in the Notes to be taken upon the
direction of the holders of a specified percentage of the aggregate principal
amount of Notes then outstanding, Notes directly or indirectly owned by the
Company or any of its Affiliates shall be deemed not to be outstanding.
 
Section 17.Notices.
 
All notices and communications provided for hereunder shall be in writing and
sent (a) by telecopy if the sender on the same day sends a confirming copy of
such notice by a recognized overnight delivery service (charges prepaid), or
(b) by registered or certified mail with return receipt requested (postage
prepaid), or (c) by a recognized overnight delivery service (with charges
prepaid).  Any such notice must be sent:
 
(i)if to any Purchaser or its nominee, to such Purchaser or nominee at the
address specified for such communications in Schedule A, or at such other
address as such Purchaser or nominee shall have specified to the Company in
writing,
 
(ii)if to any other holder of any Note, to such holder at such address as such
other holder shall have specified to the Company in writing, or
 
(iii)if to the Company, to the Company at its address set forth at the beginning
hereof to the attention of Senior Vice President and Chief Financial Officer, or
at such other address as the Company shall have specified to the holder of each
Note in writing, or
 
(iv)if to the Trustee, to The Bank of New York, as Trustee, Attention, Corporate
Trust Services, 101 Barclay Street, New York, New York 10286 or at such other
address as the Trustee shall have specified to the Company and each other party
hereto in writing.
 
Notices under this Section 17 will be deemed given only when actually received.
 
Section 18.Indemnification.

 
The Company hereby agrees to indemnify and hold the Purchasers harmless from,
against and in respect of any and all loss, liability and reasonable expense
(including reasonable attorneys’ fees) arising from any misrepresentation or
nonfulfillment of any undertaking on the part of the Company under this
Agreement.  The indemnification obligations of the Company under this Section 18
shall survive the execution and delivery of this Agreement, the delivery of the
Notes to the Purchasers and the consummation of the transactions contemplated
herein.
-32-

--------------------------------------------------------------------------------


 
Section 19.Reproduction of Documents.

 
This Agreement and all documents relating thereto, including, without
limitation, (a) consents, waivers and modifications that may hereafter be
executed, (b) documents received by any Purchaser at any Closing (except the
Notes themselves), and (c) financial statements, certificates and other
information previously or hereafter furnished to any Purchaser, may be
reproduced by such Purchaser by any photographic, photostatic, electronic,
digital, or other similar process and such Purchaser may destroy any original
document so reproduced.  The Company agrees and stipulates that, to the extent
permitted by applicable law, any such reproduction shall be admissible in
evidence as the original itself in any judicial or administrative proceeding
(whether or not the original is in existence and whether or not such
reproduction was made by such Purchaser in the regular course of business) and
any enlargement, facsimile or further reproduction of such reproduction shall
likewise be admissible in evidence.  This Section 19 shall not prohibit the
Company or any other holder of Notes from contesting any such reproduction to
the same extent that it could contest the original, or from introducing evidence
to demonstrate the inaccuracy of any such reproduction.
 
Section 20.Confidential Information.
 
For the purposes of this Section 20, “Confidential Information” means
information delivered to any Purchaser or holder of a Note by or on behalf of
the Company or any Subsidiary in connection with the transactions contemplated
by or otherwise pursuant to this Agreement or the Notes that is proprietary in
nature and that was clearly marked or labeled or otherwise adequately identified
when received by such Purchaser or holder as being confidential information of
the Company or such Subsidiary, provided that such term does not include
information that (a) was publicly known or otherwise known to such Purchaser or
holder prior to the time of such disclosure without an obligation of
confidentiality, (b) subsequently becomes publicly known through no act or
omission by such Purchaser or holder or any person acting on such Purchaser’s or
holder’s behalf, (c) otherwise becomes known to such Purchaser or holder other
than through disclosure by the Company or any Subsidiary or (d) constitutes
financial statements delivered to such Purchaser or holder under Section 7.1 of
this Agreement that are otherwise publicly available.  Each Purchaser and
holder  will maintain the confidentiality of such Confidential Information in
accordance with procedures adopted by such Purchaser or holder in good faith to
protect confidential information of third parties delivered to such Purchaser or
holder and shall use such information only for purposes of monitoring their
investment in Notes, provided that such Purchaser or holder may deliver or
disclose Confidential Information to (i) its directors, trustees, officers,
employees, agents, attorneys and affiliates (to the extent such disclosure
reasonably relates to the administration of the investment represented by the
Notes and who agree to hold confidential the Confidential Information
substantially in accordance with the terms of this Section 20), (ii) its
financial advisors and other professional advisors who agree to hold
confidential the Confidential Information substantially in accordance with the
terms of this Section 20, (iii) any other holder of any Note, (iv) any
Institutional Investor to which it sells or offers to sell such Note or any part
thereof or any participation therein (if such Person has agreed in writing prior
to its receipt of such Confidential Information to be bound by the provisions of
this Section 20), (v) any Person from which it offers to purchase any security
of the Company (if such Person has agreed in writing prior to its receipt of
such Confidential
 
-33-

--------------------------------------------------------------------------------


Information to be bound by the provisions of this Section 20), (vi) any federal
or state or provincial regulatory authority having jurisdiction over such
Purchaser or holder, (vii) the NAIC or the SVO or, in each case, any similar
organization, or any nationally recognized rating agency that requires access to
information about such Purchaser’s or holder’s investment portfolio, or
(viii) any other Person to which such delivery or disclosure may be necessary or
appropriate (w) to effect compliance with any law, rule, regulation or order
applicable to such Purchaser or holder, (x) in response to any subpoena or other
legal process, (y) in connection with any litigation to which such Purchaser or
holder is a party or (z) if an Event of Default has occurred and is continuing,
to the extent such Purchaser or holder may reasonably determine such delivery
and disclosure to be necessary or appropriate in the enforcement or for the
protection of the rights and remedies under such Purchaser’s or holder’s Notes
and this Agreement.  Each holder of a Note, by its acceptance of a Note, will be
deemed to have agreed to be bound by and to be entitled to the benefits of this
Section 20 as though it were a party to this Agreement.  On reasonable request
by the Company in connection with the delivery to any holder of a Note of
information required to be delivered to such holder under this Agreement or
requested by such holder (other than a holder that is a party to this Agreement
or its nominee), such holder will enter into an agreement with the Company
embodying the provisions of this Section 20.
 
Section 21.  Miscellaneous.

 
Section 21.1. Successors and Assigns.  All covenants and other agreements
contained in this Agreement by or on behalf of any of the parties hereto bind
and inure to the benefit of their respective successors and assigns (including,
without limitation, any subsequent holder of a Note) whether so expressed or
not; provided, however, the provisions of Section 7 hereof shall only apply to
Institutional Investors.
 
Section 21.2. Accounting Terms.  All accounting terms used herein which are not
expressly defined in this Agreement have the meanings respectively given to them
in accordance with GAAP.  Except as otherwise specifically provided herein,
(a) all computations made pursuant to this Agreement shall be made in accordance
with GAAP, and (b) all financial statements shall be prepared in accordance with
GAAP.  For purposes of determining compliance with the covenants set out in any
Financing Agreement, any election by the Company to measure an item of
Indebtedness using fair value (as permitted by Statement of Financial Accounting
Standards No. 159) shall be disregarded and such determination shall be made by
valuing indebtedness at 100% of the outstanding principal thereof, unless
otherwise provided in such Financing Agreement.
 
Section 21.3. Severability.  Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall (to the full extent permitted by law)
not invalidate or render unenforceable such provision in any other jurisdiction.
 
Section 21.4. Construction, Etc.  Each covenant contained herein shall be
construed (absent express provision to the contrary) as being independent of
each other covenant
 
-34-

--------------------------------------------------------------------------------


contained herein, so that compliance with any one covenant shall not (absent
such an express contrary provision) be deemed to excuse compliance with any
other covenant.  Where any provision herein refers to action to be taken by any
Person, or which such Person is prohibited from taking, such provision shall be
applicable whether such action is taken directly or indirectly by such Person.
 
For the avoidance of doubt, all Schedules and Exhibits attached to this
Agreement shall be deemed to be a part hereof.
 
Section 21.5. Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original but all of which together shall
constitute one instrument.  Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all, of the parties
hereto.
 
Section 21.6. Governing Law.  This Agreement shall be construed and enforced in
accordance with, and the rights of the parties shall be governed by, the law of
the State of New York excluding choice-of-law principles of the law of such
State that would permit the application of the laws of a jurisdiction other than
such State.
 
Section 21.7. Jurisdiction and Process; Waiver of Jury Trial.  (a) The Company
irrevocably submits to the non-exclusive jurisdiction of any New York State or
federal court sitting in the Borough of Manhattan, The City of New York, over
any suit, action or proceeding arising out of or relating to this Agreement or
the Notes.  To the fullest extent permitted by applicable law, the Company
irrevocably waives and agrees not to assert, by way of motion, as a defense or
otherwise, any claim that it is not subject to the jurisdiction of any such
court, any objection that it may now or hereafter have to the laying of the
venue of any such suit, action or proceeding brought in any such court and any
claim that any such suit, action or proceeding brought in any such court has
been brought in an inconvenient forum.
 
(b)The Company consents to process being served by or on behalf of any holder of
Notes in any suit, action or proceeding of the nature referred to in Section
21.7(a) by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, return receipt requested,
to it at its address specified in Section 17 or at such other address of which
such holder shall then have been notified pursuant to said Section.  The Company
agrees that such service upon receipt (i) shall be deemed in every respect
effective service of process upon it in any such suit, action or proceeding and
(ii) shall, to the fullest extent permitted by applicable law, be taken and held
to be valid personal service upon and personal delivery to it.  Notices
hereunder shall be conclusively presumed to be received as evidenced by a
delivery receipt furnished by the United States Postal Service or any reputable
commercial delivery service.
 
(c)Nothing in this Section 21.7 shall affect the right of any holder of a Note
to serve process in any manner permitted by law, or limit any right that the
holders of any of the Notes may have to bring proceedings against the Company in
the courts of any appropriate jurisdiction or to enforce in any lawful manner a
judgment obtained in one jurisdiction in any other jurisdiction.
-35-

--------------------------------------------------------------------------------


 
(d)The parties hereto hereby waive trial by jury in any action brought on or
with respect to this Agreement, the Notes or any other document executed in
connection herewith or therewith.
 
Section 21.8. Payments Due on Non-Business Days.  Anything in this Agreement or
the Notes to the contrary notwithstanding (but without limiting the requirement
in Section 8.4 that the notice of any optional prepayment specify a Business Day
as the date fixed for such prepayment), any payment of principal of or
Make-Whole Amount or interest on any Note that is due on a date other than a
Business Day shall be made on the next succeeding Business Day without including
the additional days elapsed in the computation of the interest payable on such
next succeeding Business Day; provided that if the maturity date of any Note is
a date other than a Business Day, the payment otherwise due on such maturity
date shall be made on the next succeeding Business Day and shall include the
additional days elapsed in the computation of interest payable on such next
succeeding Business Day.
 
*   *   *   *   *

 
 
-36-

--------------------------------------------------------------------------------

 

 
If you are in agreement with the foregoing, please sign the form of agreement on
a counterpart of this Note Purchase Agreement and return it to the Company,
whereupon this Agreement shall become a binding agreement between you and the
Company.


 
Very truly yours,



 
South Jersey Gas Company





 
By  /s/ David A. Kindlick

 
 Name: David A. Kindlick

 
 Its: Senior Vice President and

 
    Chief Financial Officer







[Corporate Seal]











Attest





By  /s/ Gina Merritt-Epps                      

Name: Gina Merritt-Epps

 Its: Secretary




 
 
 
-37-

--------------------------------------------------------------------------------

 

 
This Note Purchase Agreement is hereby accepted and agreed to as of the date
thereof.


 
METROPOLITAN LIFE INSURANCE COMPANY







By:   /s/ John A. Tanyeri 
 
Name: John A. Tanyeri

 
Title: Director


 
 
 
-38-

--------------------------------------------------------------------------------

 

 
This Note Purchase Agreement is hereby accepted and agreed to as of the date
thereof.


 
MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY



 
By: Babson Capital Management LLC, as Investment Adviser





By:   /s/ Elisabeth A. Perenick 
 
Name: Elisabeth A. Perenick

 
Title: Managing Director



 
C.M. LIFE INSURANCE COMPANY



 
By: Babson Capital Management LLC, as Investment Adviser





By:   /s/ Elisabeth A. Perenick 
 
Name: Elisabeth A. Perenick

 
Title: Managing Director



 
MASSMUTUAL ASIA LIMITED



 
By: Babson Capital Management LLC, as Investment Adviser





By:   /s/ Elisabeth A. Perenick 
 
Name: Elisabeth A. Perenick

 
Title: Managing Director






 
 
-39-

--------------------------------------------------------------------------------

 

 
This Note Purchase Agreement is hereby accepted and agreed to as of the date
thereof.


 
UNITED OF OMAHA LIFE INSURANCE COMPANY







By:   /s/ Justin P. Kavan  
 
Name: Justin P. Kavan

 
Title: Vice President





 
MUTUAL OF OMAHA INSURANCE COMPANY







By:   /s/ Justin P. Kavan  
 
Name: Justin P. Kavan

 
Title: Vice President








 
 
-40-

--------------------------------------------------------------------------------

 

 
This Note Purchase Agreement is hereby accepted and agreed to as of the date
thereof.


 
MODERN WOODMEN OF AMERICA







By:   /s/ Nick S. Coin  
 
Name: Nick S. Coin

 
Title: Treasurer and Investment Manager




 
 
-41-

--------------------------------------------------------------------------------

 



 
This Note Purchase Agreement is hereby accepted and agreed to as of the date
thereof.


 
COUNTRY LIFE INSURANCE COMPANY







By:   /s/ John Jacobs   
 
Name: John Jacobs

 
Title: Director—Fixed Income



 
COTTON STATES LIFE INSURANCE COMPANY







By:   /s/ John Jacobs   
 
Name: John Jacobs

 
Title: Director—Fixed Income










 
 
-42-

--------------------------------------------------------------------------------

 

SCHEDULE A
(to Note Purchase Agreement)
 
 
Purchaser Schedule
South Jersey Gas Company
Notes


Name of and Address
of Purchaser
Principal Amount of
Tranche A
Notes to be Purchased
United of Omaha Life Insurance Company
Mutual of Omaha Plaza
Omaha, Nebraska  68175-1011
Attention:  4-Investment Accounting
$5,000,000

 
Payments
All principal and interest payments on or in respect of the Notes shall be made
by wire transfer of immediately available funds to:


_________________________
_________________________
_________________________


for credit to:  United of Omaha Life Insurance Company
Account Number _________________________


PPN 838515 F*0
Interest Amount:                                                          
Principal Amount:                                                        
 
Notices
All notices of payments of principal and interest, on or in respect of the Notes
and written confirmation of each such payment, corporate actions and
reorganization notifications to:


_________________________
_________________________
_________________________
_________________________
 
All other notices and communications (i.e., quarterly/annual reports, tax
filings, modifications, waivers regarding the indenture) to be addressed as
first provided above.
 
Physical Delivery


_________________________
_________________________
_________________________
_________________________
 
Name of Nominee in which Notes are to be issued:  None
Taxpayer I.D. Number:  _________________
 


A-1
 
 
 

--------------------------------------------------------------------------------

 



Name of and Address
of Purchaser
Principal Amount of
Tranche A
Notes to be Purchased
Mutual of Omaha Insurance Company
Mutual of Omaha Plaza
Omaha, Nebraska  68175-1011
Attention:  4-Investment Accounting
$2,000,000

 
Payments
All principal and interest payments on or in respect of the Notes shall be made
by wire transfer of immediately available funds to:


_________________________
_________________________
_________________________
_________________________


for credit to:  Mutual of Omaha Life Insurance Company
Account Number _____________


PPN 838515 F*0
Interest Amount:                              
Principal Amount:                           
 
Notices
All notices of payments of principal and interest, on or in respect of the Notes
and written confirmation of each such payment, corporate actions and
reorganization notifications to:


_________________________
_________________________
_________________________
_________________________
 
All other notices and communications (i.e., quarterly/annual reports, tax
filings, modifications, waivers regarding the indenture) to be addressed as
first provided above.
 
Physical Delivery


_________________________
_________________________
_________________________
_________________________
 
Name of Nominee in which Notes are to be issued:  None
Taxpayer I.D. Number:  _________________

A-2
 
 
 

--------------------------------------------------------------------------------

 



Name of and Address
of Purchaser
Principal Amount of
Tranche A
Notes to be Purchased
Modern Woodmen of America
1701 First Avenue
Rock Island, Illinois  61201
Attention:  Investment Department
Email: investments@modern-woodmen.org
Fax:  (309) 793-5574
$5,000,000

 
Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as “South
Jersey Gas Corporation, $15,000,000 Medium Term Notes, Series C, 2010-1, Tranche
A, PPN 838515 F*0, principal, premium or interest”) to:


_________________________
_________________________
_________________________
_________________________


Each such wire transfer shall set forth the name of the Company, the full title
(including the applicable coupon rate and final maturity date) of the Notes, a
reference to PPN 838515 F*0 and the due date and application (as among
principal, premium and interest) of the payment being made.
 
Notices
All notices and communications to be addressed as first provided above, except
notices with respect to payments and written confirmation of each such payment,
to be addressed:


_________________________
_________________________
_________________________
_________________________
 
Name of Nominee in which Notes are to be issued:  None
Taxpayer I.D. Number:  _________________

A-3
 
 
 

--------------------------------------------------------------------------------

 



Name of and Address
of Purchaser
Principal Amount of
Tranche A
Notes to be Purchased
Country Life Insurance Company
1705 N Towanda Avenue
Bloomington, Illinois  61702
Attention:  Investments
Telephone:  (309) 821-6260
Fax:  (309) 821-6301
$2,000,000

 
Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:


_________________________
_________________________
_________________________
_________________________


Accompanying Information: South Jersey Gas Corporation, $15,000,000 Medium Term
Notes, Series C, 2010-1, Tranche A, PPN 838515 F*0, due date and application (as
among principal, premium  and interest) of the payment being made.
 
Notices
All notices and communications to be addressed as first provided above, except
notices with respect to payments and written confirmation of each such payment,
to be addressed:  


_________________________
_________________________
_________________________
_________________________
 
Physical Delivery


_________________________
_________________________
_________________________
_________________________
 
Name of Nominee in which Notes are to be issued:  None
Taxpayer I.D. Number:  ___________________

A-4
 
 

--------------------------------------------------------------------------------

 



Name of and Address
of Purchaser
Principal Amount of
Tranche A
Notes to be Purchased
Cotton States Life Insurance Company
1705 N Towanda Avenue
Bloomington, Illinois  61702
Attention:  Investments
Telephone:  (309) 821-6260
Fax:  (309) 821-6301
$1,000,000

 
Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds to:


_________________________
_________________________
_________________________
_________________________
 
Notices
All notices and communications to be addressed as first provided above, except
notices with respect to payments and written confirmation of each such payment,
to be addressed:  


_________________________
_________________________
_________________________
_________________________
 
Physical Delivery


_________________________
_________________________
_________________________
_________________________
 
Name of Nominee in which Notes are to be issued:  None
Taxpayer I.D. Number:  _______________

A-5
 
 
 

--------------------------------------------------------------------------------

 



Name of and Address
of Purchaser
Principal Amount of
Tranche B
Notes to be Purchased
Metropolitan Life Insurance Company
1095 Avenue of the Americas
New York, NY 10036-6796
$35,000,000

 
Payments
All scheduled payments of principal and interest by wire transfer of immediately
available funds to:
_________________________
_________________________
_________________________
_________________________


with sufficient information to identify the source and application of such
funds, including issuer, PPN#, interest rate, maturity and whether payment is of
principal, interest, make whole amount or otherwise.  For all payments other
than scheduled payments of principal and interest, the Company shall seek
instructions from the holder, and in the absence of instructions to the
contrary, will make such payments to the account and in the manner set forth
above.
 
Notices
All notices and communications:
 
_________________________
_________________________
_________________________
_________________________
With a copy (OTHER than with respect to deliveries of financial statements) to:
 
_________________________
_________________________
_________________________
        _________________________

 
Physical Delivery


_________________________
_________________________
_________________________
_________________________
 
Name of Nominee in which Notes are to be issued:  None
Taxpayer I.D. Number:  ___________________

A-6
 
 
 

--------------------------------------------------------------------------------

 



Name of and Address
of Purchaser
Principal Amount of
Tranche B
Notes to be Purchased
Massachusetts Mutual Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street, Suite 2200
P.O. Box 15189
Springfield, Massachusetts 01115-5189
Attention:  Securities Investment Division
$3,000,000

 
Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as “South
Jersey Gas Corporation, $45,000,000 Medium Term Notes, Series C, 2010-1, Tranche
B, PPN _______, principal, premium or interest”) to:


_________________________
_________________________
_________________________
_________________________
 
With telephone advice of payment to the Securities Custody and Collection
Department of Babson Capital Management LLC at (413) 226-1803 or (413) 226-1819.
 
Notices
All notices and communications to be addressed as first provided above, except
notices with respect to payments to be addressed
____________________________________
 
Name of Nominee in which Notes are to be issued:  None
Taxpayer I.D. Number:  _________________
 
Physical Delivery


_________________________
_________________________
_________________________
_________________________

A-7
 
 
 

--------------------------------------------------------------------------------

 



Name of and Address
of Purchaser
Principal Amount of
Tranche B
Notes to be Purchased
Massachusetts Mutual Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street, Suite 2200
P.O. Box 15189
Springfield, Massachusetts 01115-5189
Attention:  Securities Investment Division
$2,200,000

 
Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as “South
Jersey Gas Corporation, $45,000,000 Medium Term Notes, Series C, 2010-1, Tranche
B, PPN _______, principal, premium or interest”) to:


_________________________
_________________________
_________________________
_________________________
 
With telephone advice of payment to the Securities Custody and Collection
Department of Babson Capital Management LLC at (413) 226-1754 or (413) 226-1803.
 
Notices
All notices and communications to be addressed as first provided above, except
notices with respect to payments to be addressed
___________________________________.
 
Name of Nominee in which Notes are to be issued:  None
Taxpayer I.D. Number:  __________________
 
Physical Delivery


_________________________
_________________________
_________________________
_________________________

A-8
 
 
 

--------------------------------------------------------------------------------

 



Name of and Address
of Purchaser
Principal Amount of
Tranche B
Notes to be Purchased
Massachusetts Mutual Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street, Suite 2200
P.O. Box 15189
Springfield, Massachusetts 01115-5189
Attention:  Securities Investment Division
$1,450,000

 
Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as “South
Jersey Gas Corporation, $45,000,000 Medium Term Notes, Series C, 2010-1, Tranche
B, PPN _______, principal, premium or interest”) to:


_________________________
_________________________
_________________________
_________________________
 
With telephone advice of payment to the Securities Custody and Collection
Department of Babson Capital Management LLC at (413) 226-1754 or (413) 226-1803.
 
Notices
All notices and communications to be addressed as first provided above, except
notices with respect to payments to be addressed
__________________________________.
 
Name of Nominee in which Notes are to be issued:  None
Taxpayer I.D. Number: ________________
 
Physical Delivery


_________________________
_________________________
_________________________
_________________________

A-9
 
 
 

--------------------------------------------------------------------------------

 



Name of and Address
of Purchaser
Principal Amount of
Tranche B
Notes to be Purchased
Massachusetts Mutual Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street, Suite 2200
P.O. Box 15189
Springfield, Massachusetts 01115-5189
Attention:  Securities Investment Division
$1,050,000

 
Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as “South
Jersey Gas Corporation, $45,000,000 Medium Term Notes, Series C, 2010-1, Tranche
B, PPN _______, principal, premium or interest”) to:


_________________________
_________________________
_________________________
_________________________
 
With telephone advice of payment to the Securities Custody and Collection
Department of Babson Capital Management LLC at (413) 226-1754 or (413) 226-1803.
 
Notices
All notices and communications to be addressed as first provided above, except
notices with respect to payments to be addressed
__________________________________.
 
Name of Nominee in which Notes are to be issued:  None
Taxpayer I.D. Number:  _________________
 
Physical Delivery


_________________________
_________________________
_________________________
_________________________

A-10
 
 
 

--------------------------------------------------------------------------------

 



Name of and Address
of Purchaser
Principal Amount of
Tranche B
Notes to be Purchased
Massachusetts Mutual Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street, Suite 2200
P.O. Box 15189
Springfield, Massachusetts 01115-5189
Attention:  Securities Investment Division
$850,000

 
Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as “South
Jersey Gas Corporation, $45,000,000 Medium Term Notes, Series C, 2010-1, Tranche
B, PPN _______, principal, premium or interest”) to:


_________________________
_________________________
_________________________
_________________________
 
With telephone advice of payment to the Securities Custody and Collection
Department of Babson Capital Management LLC at (413) 226-1803 or (413) 226-1754.
 
Notices
All notices and communications to be addressed as first provided above, except
notices with respect to payments to be addressed ___________________________.
 
Name of Nominee in which Notes are to be issued:  None
Taxpayer I.D. Number:  _______________
 
Physical Delivery


_________________________
_________________________
_________________________
_________________________

A-11
 
 
 

--------------------------------------------------------------------------------

 



Name of and Address
of Purchaser
Principal Amount of
Tranche B
Notes to be Purchased
C.M. Life Insurance Company
c/o Babson Capital Management LLC
1500 Main Street, Suite 2200
P.O. Box 15189
Springfield, Massachusetts 01115-5189
Attention:  Securities Investment Division
$750,000

 
Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as “South
Jersey Gas Corporation, $45,000,000 Medium Term Notes, Series C, 2010-1, Tranche
B, PPN _______, principal, premium or interest”) to:


_________________________
_________________________
_________________________
_________________________
 
With telephone advice of payment to the Securities Custody and Collection
Department of Babson Capital Management LLC at (413) 226-1819 or (413) 226-1803.
 
Notices
All notices and communications to be addressed as first provided above, except
notices with respect to payments to be addressed
________________________________.
 
Name of Nominee in which Notes are to be issued:  None
Taxpayer I.D. Number:  _________________
 
Physical Delivery


_________________________
_________________________
_________________________
_________________________



A-12
 
 
 

--------------------------------------------------------------------------------

 



Name of and Address
of Purchaser
Principal Amount of
Tranche B
Notes to be Purchased
MassMutual Asia Limited
c/o Babson Capital Management LLC
1500 Main Street, Suite 2200
P.O. Box 15189
Springfield, Massachusetts 01115-5189
Attention:  Securities Investment Division
$700,000

 
Payments
All payments on or in respect of the Notes to be by bank wire transfer of
Federal or other immediately available funds (identifying each payment as “South
Jersey Gas Corporation, $45,000,000 Medium Term Notes, Series C, 2010-1, Tranche
B, PPN _______, principal, premium or interest”) to:


_________________________
_________________________
_________________________
_________________________
 
With telephone advice of payment to the Securities Custody and Collection
Department of Babson Capital Management LLC at (413) 226-1803 or (413) 226-1754.
 
Notices
All notices and communications to be addressed as first provided above, except
notices with respect to payments to be addressed _____________________________.
 
Name of Nominee in which Notes are to be issued:  
Taxpayer I.D. Number: _________________
 
Physical Delivery


_________________________
_________________________
_________________________
_________________________







A-13
 
 
 

--------------------------------------------------------------------------------

 
 

SCHEDULE B
(to Note Purchase Agreement)


 
Defined Terms
 
As used herein, the following terms have the respective meanings set forth below
or set forth in the Section hereof following such term:
 
“Additional Obligations” means notes issued under the Indenture (other than the
Notes) after the First Closing Date or mortgage bonds issued under the Mortgage
(other than the Pledged Mortgage Bond) after the First Closing Date.
 
“Affiliate” means, at any time, and with respect to any Person, (a) any other
Person that at such time directly or indirectly through one or more
intermediaries Controls, or is Controlled by, or is under common Control with,
such first Person, and (b) any Person beneficially owning or holding, directly
or indirectly, 10% or more of any class of voting or equity interests of the
Company or any Subsidiary or any Person of which the Company and its
Subsidiaries beneficially own or hold, in the aggregate, directly or indirectly,
10% or more of any class of voting or equity interests.  As used in this
definition, “Control” means the possession, directly or indirectly, of the power
to direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or
otherwise.  Unless the context otherwise clearly requires, any reference to an
“Affiliate” is a reference to an Affiliate of the Company.
 
“Anti-Terrorism Order” means Executive Order No. 13224 of September 24, 2001,
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit or Support Terrorism, 66 U.S. Fed. Reg. 49, 079 (2001), as amended.
 
“Business Day” means for the purposes of any provision of this Agreement, any
day other than a Saturday, a Sunday or a day on which commercial banks in
New York, New York or Folsom, New Jersey are required or authorized to be
closed.
 
“Called Principal” is defined in Section 8.6.
 
“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
 
“Change in Control” is defined in Section 8.7(g).
 
“Closing” means each of the First Closing and the Second Closing.
 
“Closing Date” is the date of any Closing.  
 
“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.
 
“Collateral Filings” is defined in Section 4.11.



B-1
 
 

--------------------------------------------------------------------------------

 

 
“Company” is defined in the first paragraph of this Agreement.
 
“Confidential Information” is defined in Section 20.
 
“Default” means an event or condition the occurrence or existence of which
would, with the lapse of time or the giving of notice or both, become an Event
of Default.
 
“Default Rate” means that rate of interest that is the greater of (i) 2% per
annum above the rate of interest stated in clause (a) of the first paragraph of
the Notes or (ii) 2% over the rate of interest publicly announced by Bank of
America, N.A. in New York, New York as its “base” or “prime” rate.
 
“Discounted Value” is defined in Section 8.6.
 
“Disclosure Documents” is defined in Section 5.3.  
 
“Electronic Delivery” is defined in Section 7.1(a).
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including but not limited to
those related to Hazardous Materials.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the rules and regulations promulgated thereunder from
time to time in effect.
 
“ERISA Affiliate” means any trade or business  (whether or not incorporated)
that is treated as a single employer together with the Company under Section 414
of the Code.
 
“Event of Default” is defined in Section 11.
 
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
 
“Financing Agreements” means this Agreement, the Indenture (including without
limitation the Fourth Supplemental Indenture), the Notes, the Pledged Mortgage
Bond, and the Mortgage (including without limitation the Twenty-Fourth
Supplemental Mortgage Indenture).
 
“First Closing” is defined in Section 3.
 
“First Closing Date” is the date of the First Closing.
 
“Fourth Supplemental Indenture” is defined in Section 1.1.

B-2
 
 
 

--------------------------------------------------------------------------------

 

 
“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States of America.
 
“Governmental Authority” means:
 
(a)the government of
 
(i)the United States of America or any State or other political subdivision
thereof, or
 
(ii)any other jurisdiction in which the Company or any Subsidiary conducts all
or any part of its business, or which asserts jurisdiction over any properties
of the Company or any Subsidiary, or
 
(b)any entity exercising executive, legislative, judicial, regulatory or
administrative functions of, or pertaining to, any such government.
 
“Hazardous Material” means any and all pollutants, toxic or hazardous wastes
that might pose a hazard to health and safety, the removal of which may be
required or the generation, manufacture, refining, production, processing,
treatment, storage, handling, transportation, transfer, use, disposal, release,
discharge, spillage, seepage or filtration of which is or shall be restricted,
prohibited or penalized by any applicable Environmental Law including, but not
limited to, asbestos, urea formaldehyde foam insulation, polychlorinated
biphenyls, petroleum, petroleum products, lead based paint, radon gas or similar
restricted, prohibited or penalized substances.  
 
“Holder” is defined in the Indenture.  
 
“Indebtedness” with respect to any Person means, at any time, without
duplication,
 
(a)its liabilities for borrowed money and its redemption obligations in respect
of mandatorily redeemable Preferred Stock;
 
(b)its liabilities for the deferred purchase price of property acquired by such
Person (excluding accounts payable arising in the ordinary course of business
but including all liabilities created or arising under any conditional sale or
other title retention agreement with respect to any such property);
 
(c)(i) all liabilities appearing on its balance sheet in accordance with GAAP in
respect of capital leases and (ii) all liabilities which would appear on its
balance sheet in accordance with GAAP in respect of synthetic leases assuming
such synthetic leases were accounted for as capital leases;
 
(d)all liabilities for borrowed money secured by any Lien with respect to any
property owned by such Person (whether or not it has assumed or otherwise become
liable for such liabilities);
B-3

--------------------------------------------------------------------------------


 
(e)all liabilities in respect of letters of credit or instruments serving a
similar function issued or accepted for such Person’s account by banks and other
financial institutions (whether or not representing obligations for borrowed
money);
 
(f)the aggregate swap termination value of all swap contracts of such Person,
and
 
(g)any guaranty of such Person with respect to liabilities of a type described
in any of clauses (a) through (f) hereof.  
 
Indebtedness of any Person shall include all obligations of such Person of the
character described in clauses (a) through (g) to the extent such Person remains
legally liable in respect thereof notwithstanding that any such obligation is
deemed to be extinguished under GAAP.
 
“INHAM Exemption” is defined in Section 6.2(e).
 
“Indenture” is defined in Section 1.1.
 
“Institutional Investor” means (a) any Purchaser of a Note, (b) any holder of a
Note holding (together with one or more of its affiliates) more than 5% of the
aggregate principal amount of the Notes then outstanding, (c) any holder of a
Note that is a bank, trust company, savings and loan association or other
financial institution, a pension plan, an investment company, an insurance
company, a broker or dealer, or a other similar financial institution or entity,
regardless of legal form, and (d) any Related Fund of any holder of any Note.  
 
“Lien” means, with respect to any Person, any mortgage, lien, pledge, charge,
security interest or other encumbrance, or any interest or title of any vendor,
lessor, lender or other secured party to or of such Person under any conditional
sale or other title retention agreement or Capital Lease, upon or with respect
to any property or asset of such Person (including in the case of stock,
stockholder agreements, voting trust agreements and all similar arrangements).
 
“Make-Whole Amount” is defined in Section 8.6.
 
“Material” means material in relation to the business, operations, affairs,
financial condition, assets or properties of the Company and its Subsidiaries
taken as a whole.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
operations, affairs, financial condition, assets or properties of the Company
and its Subsidiaries taken as a whole, (b) the ability of the Company to perform
its obligations under this Agreement, the Notes or the Indenture or (c) the
validity or enforceability of any Financing Agreement.
 
“Memorandum” is defined in Section 5.3.
 
“Mortgage” is defined in Section 1.2.  

B-4
 
 
 

--------------------------------------------------------------------------------

 

 
“Mortgaged Property” shall have the meaning of “mortgaged property” as defined
in the Mortgage. 
 
“Mortgage Trustee” is defined in Section 1.2.  
 
“Multiemployer Plan” means any Plan that is a “multiemployer plan” (as such term
is defined in Section 4001(a)(3) of ERISA).
 
“NAIC” means the National Association of Insurance Commissioners or any
successor thereto.
 
“Notes” is defined in Section 1.1.
 
“Officer’s Certificate” means a certificate of a Senior Financial Officer or of
any other officer of the Company whose responsibilities extend to the subject
matter of such certificate.
 
“Original Indenture” is defined in Section 1.1.
 
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA or any successor thereto.
 
“Permitted Encumbrances” is defined in the Indenture.  
 
“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization, business entity or
Governmental Authority.
 
“Plan” means an “employee benefit plan” (as defined in Section 3(3) of ERISA)
subject to Title I of ERISA that is or, within the preceding five years, has
been established or maintained, or to which contributions are or, within the
preceding five years, have been made or required to be made, by the Company or
any ERISA Affiliate or with respect to which the Company or any ERISA Affiliate
may have any liability.
 
“Pledged Mortgage Bond” is defined in Section 1.2.
 
“Preferred Stock” means any class of capital stock of a Person that is preferred
over any other class of capital stock (or similar equity interests) of such
Person as to the payment of dividends or the payment of any amount upon
liquidation or dissolution of such Person.
 
“property” or “properties” means, unless otherwise specifically limited, real or
personal property of any kind, tangible or intangible, choate or inchoate.
 
“Proposed Prepayment Date” is defined in Section 8.7(b).
 
“PTE” is defined in Section 6.2(a).

B-5
 
 
 

--------------------------------------------------------------------------------

 

 
“Public Order” means order of the Board of Public Utilities, State of New
Jersey,  Docket No. GF09070557, dated September 16, 2009.  
 
“Purchaser” is defined in the first paragraph of this Agreement.
 
“QPAM Exemption” is defined in Section 6.2(d).
 
“Reinvestment Yield” is defined in Section 8.6.
 
“Related Fund” means, with respect to any holder of any Note, any fund or entity
that (a) invests in Securities or bank loans, and (b) is advised or managed by
such holder, the same investment advisor as such holder or by an Affiliate of
such holder or such investment advisor.
 
“Remaining Average Life” is defined in Section 8.6.
 
“Remaining Scheduled Payments” is defined in Section 8.6.
 
“Required Holders” means, at any time, the holders of more than 50% in principal
amount of the Notes at the time outstanding (exclusive of Notes then owned by
the Company or any of its Affiliates).
 
“Responsible Officer” means any Senior Financial Officer and any other officer
of the Company with responsibility for the administration of the relevant
portion of this Agreement.
 
“SEC” means the Securities and Exchange Commission of the United States, or any
successor thereto.
 
“Second Closing” is defined in Section 3.
 
“Second Closing Date” is the date of the Second Closing.
 
“Securities” or “Security” shall have the meaning specified in Section 2(1) of
the Securities Act.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
 
“Senior Financial Officer” means the chief financial officer or the treasurer of
the Company.
 
“Settlement Date” is defined in Section 8.6.
 
“Source” is defined in Section 6.2. 
 
“Subsidiary” means, as to any Person, any other Person in which such first
Person or one or more of its Subsidiaries or such first Person and one or more
of its Subsidiaries
 
B-6

--------------------------------------------------------------------------------


 
owns sufficient equity or voting interests to enable it or them (as a group)
ordinarily, in the absence of contingencies, to elect a majority of the
directors (or Persons performing similar functions) of such second Person, and
any partnership or joint venture if more than a 50% interest in the profits or
capital thereof is owned by such first Person or one or more of its Subsidiaries
or such first Person and one or more of its Subsidiaries (unless such
partnership or joint venture can and does ordinarily take major business actions
without the prior approval of such Person or one or more of its
Subsidiaries.  Unless the context otherwise clearly requires, any reference to a
“Subsidiary” is a reference to a Subsidiary of the Company.
 
“SVO” means the Securities Valuation Office of the NAIC or any successor to such
Office.
 
“Tranche A Notes” is defined in Section 1.1.
 
“Tranche B Maturity Date” means the sixteenth (16th) anniversary of the Second
Closing Date.
 
“Tranche B Notes” is defined in Section 1.1.
 
“Tranche B Reference Date” means the first fifteenth calendar day to occur
following the Second Closing Date.
 
“Trustee” is defined in Section 1.1.  
 
“Twenty-Fourth Supplemental Mortgage Indenture” is defined in Section 1.2.
 
“UCC” means, the Uniform Commercial Code as enacted and in effect from time to
time in the state whose laws are treated as applying to the Mortgaged Property.
 
“UCC Financing Statements” shall mean any financing statements required or
permitted to be filed in accordance with the UCC.  
 
“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT ACT) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
 
 
 
B-7

--------------------------------------------------------------------------------




 

